Exhibit 10.37

 

EXECUTION COPY

 

$200,000,000

 

REVOLVING CREDIT AGREEMENT

 

Dated as of November 3, 2004

 

among

 

DIGITAL REALTY TRUST, L.P.,

 

as Borrower,

 

DIGITAL REALTY TRUST, INC.,

 

as Parent Guarantor,

 

THE SUBSIDIARY GUARANTORS NAMED HEREIN,

 

as Subsidiary Guarantors,

 

THE INITIAL LENDERS, INITIAL ISSUING BANK AND

SWING LINE BANK NAMED HEREIN,

 

as Initial Lenders, Initial Issuing Bank and Swing Line Bank

 

CITICORP NORTH AMERICA, INC.,

 

as Administrative Agent,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

as Syndication Agent,

 

BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION AND

ROYAL BANK OF CANADA,

 

as Co-Documentation Agents,

 

and

 

CITIGROUP GLOBAL MARKETS INC. AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

as Joint Lead Arrangers and Joint Book Running Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.

  Certain Defined Terms    1

SECTION 1.02.

  Computation of Time Periods; Other Definitional Provisions    24

SECTION 1.03.

  Accounting Terms    24

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

SECTION 2.01.

  The Advances and the Letters of Credit    25

SECTION 2.02.

  Making the Advances    26

SECTION 2.03.

  Issuance of and Drawings and Reimbursement Under Letters of Credit    28

SECTION 2.04.

  Repayment of Advances    29

SECTION 2.05.

  Termination or Reduction of the Commitments    30

SECTION 2.06.

  Prepayments    31

SECTION 2.07.

  Interest    32

SECTION 2.08.

  Fees    33

SECTION 2.09.

  Conversion of Advances    34

SECTION 2.10.

  Increased Costs, Etc.    34

SECTION 2.11.

  Payments and Computations    36

SECTION 2.12.

  Taxes    38

SECTION 2.13.

  Sharing of Payments, Etc.    40

SECTION 2.14.

  Use of Proceeds    40

SECTION 2.15.

  Evidence of Debt    41

SECTION 2.16.

  Extension of Termination Date    41

SECTION 2.17.

  Cash Collateral Account    41

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

SECTION 3.01.

  Conditions Precedent to Initial Extension of Credit    43

SECTION 3.02.

  Conditions Precedent to Each Borrowing, Issuance and Renewal    47

SECTION 3.03.

  Determinations Under Section 3.01    47

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.

  Representations and Warranties of the Loan Parties    48

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01.

  Affirmative Covenants    53

SECTION 5.02.

  Negative Covenants    57

SECTION 5.03.

  Reporting Requirements    64

SECTION 5.04.

  Financial Covenants    67

 

i



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01.

  Events of Default    68

SECTION 6.02.

  Actions in Respect of the Letters of Credit upon Default    71

ARTICLE VII

GUARANTY

SECTION 7.01.

  Guaranty; Limitation of Liability    71

SECTION 7.02.

  Guaranty Absolute    72

SECTION 7.03.

  Waivers and Acknowledgments    73

SECTION 7.04.

  Subrogation    73

SECTION 7.05.

  Guaranty Supplements    74

SECTION 7.06.

  Indemnification by Guarantors    74

SECTION 7.07.

  Subordination    75

SECTION 7.08.

  Continuing Guaranty    75

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01.

  Authorization and Action    76

SECTION 8.02.

  Administrative Agent’s Reliance, Etc.    76

SECTION 8.03.

  CNAI and Affiliates    77

SECTION 8.04.

  Lender Party Credit Decision    77

SECTION 8.05.

  Indemnification by Lender Parties    77

SECTION 8.06.

  Successor Administrative Agents    78

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.

  Amendments, Etc    78

SECTION 9.02.

  Notices, Etc.    79

SECTION 9.03.

  No Waiver; Remedies    80

SECTION 9.04.

  Costs and Expenses    80

SECTION 9.05.

  Right of Set-off    82

SECTION 9.06.

  Binding Effect    82

SECTION 9.07.

  Assignments and Participations; Replacement Notes    82

SECTION 9.08.

  Execution in Counterparts    85

SECTION 9.09.

  No Liability of the Issuing Banks    85

SECTION 9.10.

  Confidentiality    85

SECTION 9.11.

  Patriot Act Notification    86

SECTION 9.12.

  Jurisdiction, Etc.    86

SECTION 9.13.

  Governing Law    86

SECTION 9.14.

  WAIVER OF JURY TRIAL    86

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

   -    Commitments and Applicable Lending Offices

Schedule II

   -    Unencumbered Assets

Schedule 4.01(b)

   -    Subsidiaries

Schedule 4.01(f)

   -    Disclosed Litigation

Schedule 4.01(n)

   -    Existing Debt

Schedule 4.01(o)

   -    Surviving Debt

Schedule 4.01(p)

   -    Existing Liens

Schedule 4.01(q)

   -    Owned Real Property

Schedule 4.01(r)

   -    Leased Real Property

Schedule 4.01(s)

   -    Environmental Concerns

Schedule 4.01(y)

   -    Excluded Subsidiaries and Excluded Subsidiary Agreements EXHIBITS     
    

Exhibit A

   -    Form of Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Guaranty Supplement

Exhibit D

   -    Form of Assignment and Acceptance

Exhibit E-1

   -    Form of Opinion of Counsel to the Loan Parties

Exhibit E-2

   -    Form of Opinion of Maryland Counsel to the Loan Parties

Exhibit F

   -    Form of Unencumbered Assets Certificate

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

 

REVOLVING CREDIT AGREEMENT dated as of November 3, 2004 (this “Agreement”) among
DIGITAL REALTY TRUST, L.P., a Maryland limited partnership (the “Borrower”),
DIGITAL REALTY TRUST, INC., a Maryland corporation (the “Parent Guarantor”), the
entities listed on the signature pages hereof as the guarantors (together with
any Additional Guarantors (as hereinafter defined) acceding hereto pursuant to
Section 7.05, the “Subsidiary Guarantors” and, together with the Parent
Guarantor, the “Guarantors”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), CITIBANK, N.A., as the initial issuer of
Letters of Credit (as hereinafter defined) (the “Initial Issuing Bank”), the
Swing Line Bank (as hereinafter defined), CITICORP NORTH AMERICA, INC. (“CNAI”),
as administrative agent (together with any successor administrative agent
appointed pursuant to Article VIII, the “Administrative Agent”) for the Lender
Parties (as hereinafter defined), BANK OF AMERICA, N.A., KEYBANK NATIONAL
ASSOCIATION AND ROYAL BANK OF CANADA, as co-documentation agents, and MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“Merrill Lynch”), as syndication
agent, and CITIGROUP GLOBAL MARKETS INC. (“CGMI”) and MERRILL LYNCH, as joint
lead arrangers and joint book running managers (the “Arrangers”).

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Additional Guarantor” has the meaning specified in Section 7.05.

 

“Adjusted EBITDA” means the product of (a) four (4) times (b) (i) EBITDA for the
fiscal quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, less (ii) an amount equal to the
Capital Expenditure Reserve for all Assets; provided, however, that for purposes
of this definition, in the case of any acquisition or disposition of any direct
or indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during any fiscal
quarter, Adjusted EBITDA will be adjusted (1) in the case of an acquisition, by
adding thereto an amount equal to (A) four (4) times (B) the acquired Asset’s
actual EBITDA (computed as if such Asset was owned by the Parent or one of its
Subsidiaries for the entire fiscal quarter) generated during the portion of such
fiscal quarter that such Asset was not owned by the Parent or such Subsidiary
and (2) in the case of a disposition, by subtracting therefrom an amount equal
to (A) four (4) times (B) the actual EBITDA generated by the Asset so disposed
of during such fiscal quarter.

 

“Adjusted Net Operating Income” means, with respect to any Unencumbered Asset,
the product of (a) four (4) times (b) (i) Net Operating Income attributable to
such Unencumbered Asset less (ii) the sum of (A) the amount, if any, by which
(1) 3% of all rental and other income from the operation of such Unencumbered
Asset for the fiscal quarter of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lender Parties
pursuant to Section 5.03(b) or (c), as the case may be, exceeds (2) all
management fees payable in respect of such Unencumbered Asset for such fiscal
period plus (B) the total Capital Expenditure Reserve for such Unencumbered
Asset.



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A., at its office at 2
Penns Way, Suite 200, New Castle, Delaware 19720, ABA No. 021000089, Account No.
36852248, Account Name: Agency/Medium Term Finance, Reference: Digital Realty,
Attention: Global Loans/Agency, or such other account as the Administrative
Agent shall specify in writing to the Lender Parties.

 

“Advance” means a Revolving Credit Advance, a Swing Line Advance or a Letter of
Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination, or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:

 

Pricing
Level

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Margin
for Base Rate
Advances


--------------------------------------------------------------------------------

    Applicable Margin
for Eurodollar Rate
Advances


--------------------------------------------------------------------------------

 

I

  

> 55%

   0.750 %   1.750 %

II

   > 45% but < 55%    0.625 %   1.625 %

III

   > 40% but < 45%    0.500 %   1.500 %

IV

   < 40%    0.375 %   1.375 %

 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level II on the Closing Date,
(b) no change in the Applicable Margin resulting from the Leverage Ratio shall
be effective until three Business Days after the date on which the
Administrative Agent receives (x) the financial statements required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (y) a
certificate of the Chief Financial Officer of the Borrower demonstrating the
Leverage Ratio, and (c) the Applicable Margin shall be at Pricing Level I for so
long as the Borrower has not submitted to the Administrative Agent as and when
required under Section 5.03(b) or (c), as applicable, the information described
in clause (b) of this proviso.

 

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

 

“ASML Ground Lease” means that certain Ground Lease dated as of October 8, 1984
between The Arizona Board of Regents, acting for and on behalf of Arizona State
University, as lessor, and Price-Elliott Research Park, Inc., as lessee, the
lessee’ s interest in which was assigned to Global ASML, LLC prior to the date
hereof.

 

“ASML Asset” means the Asset subject to the ASML Ground Lease.

 

“Assets” means Office Assets, Development Assets and Joint Venture Assets.

 

“Asset Value” means, at any date of determination, (a) in the case of any Office
Asset, the Adjusted EBITDA of such Asset divided by 9.5%, (b) in the case of any
Development Asset, the book value of such Development Asset as determined in
accordance with GAAP, (c) in the case of any Joint Venture Asset that, but for
such Asset being owned by a Joint Venture, would qualify as an Office Asset
under the definition thereof, the JV Pro Rata Share of the Adjusted EBITDA of
such Asset divided by 9.5%, and (d) in the case of any other Joint Venture
Asset, the JV Pro Rata Share of the book value of such Joint Venture Asset as
determined in accordance with GAAP.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit D
hereto.

 

3



--------------------------------------------------------------------------------

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate and (b)  1/2 of 1% per annum
above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Bank of America NT&SA at its office at 1850 Gateway Boulevard,
Concord, California 94520-3282, ABA No. 121-000-358, Account No. 1420-036-112,
Reference: Digital Realty Trust, L.P., or such other account as the Borrower
shall specify in writing to the Administrative Agent.

 

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by the Lenders or a Swing Line Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Expenditure Reserve” means, with respect to any Asset on any date of
determination, the product of (A) $0.25 times (B) the total number of square
feet within such Asset.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following, to the extent owned by the Parent
Guarantor or any of its Subsidiaries free and clear of all Liens (other than
Permitted Liens) and having a maturity of not greater than 90 days from the date
of issuance thereof: (a) readily marketable direct obligations of the Government
of the United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) readily marketable direct obligations of any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof having, at the time of acquisition, the highest rating
obtainable from either Moody’s or S&P, (c) certificates of deposit of or time
deposits with any commercial bank that is a Lender Party or a member of the
Federal Reserve System, issues (or the parent of which issues) commercial paper
rated as described in clause (d) below, is organized under the laws of the
United States or any State thereof and has combined capital and surplus of at
least $1,000,000,000, (d) commercial paper in an aggregate amount of not more
than $50,000,000 per issuer outstanding at any time,

 

4



--------------------------------------------------------------------------------

issued by any corporation organized under the laws of any State of the United
States and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or
“A-1” (or the then equivalent grade) by S&P, or (e) shares of any mutual fund
the assets of which are primarily invested in the types of investments referred
to in clauses (a) through (d) above.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CGMI” has the meaning specified in the recital of parties to this Agreement.

 

“Change of Control” means the occurrence of any of the following (after giving
effect to the consummation of the IPO and the Formation Transactions): (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) during any consecutive twenty-four
month period commencing on or after the date hereof, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
Guarantor (together with any new directors whose election by the Board of
Directors or whose nomination for election by the Parent Guarantor stockholders
was approved by a vote of at least a majority of the members of the Board of
Directors then in office who either were members of the Board of Directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board of Directors then in office, except for any such change
resulting from (x) death or disability of any such member, (y) satisfaction of
any requirement for the majority of the members of the Board of Directors of the
Parent Guarantor to qualify under applicable law as independent directors, or
(z) the replacement of any member of the Board of Directors who is an officer or
employee of the Parent Guarantor with any other officer or employee of the
Parent Guarantor or any of its Affiliates ; or (c) any Person or two or more
Persons acting in concert shall have acquired and shall continue to have
following the date hereof, by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to direct, directly or indirectly, the management or
policies of the Parent Guarantor; or (d) the Parent Guarantor ceases to be the
general partner of the Borrower; or (e) the Parent Guarantor ceases to be the
legal and beneficial owner of all of the general partnership interests of the
Borrower; or (f) the Parent Guarantor shall create, incur, assume or suffer to
exist any Lien on the Equity Interests in the Borrower owned by it.

 

“Closing Date” means November 3, 2004 or such other date as may be agreed upon
by the Borrower and the Administrative Agent.

 

“CNAI” has the meaning specified in the recital of parties to this Agreement.

 

“Commitment” means a Revolving Credit Commitment, a Swing Line Commitment or a
Letter of Credit Commitment.

 

“Communications” has the meaning specified in Section 9.02(b).

 

5



--------------------------------------------------------------------------------

“Confidential Information” means information that any Loan Party furnishes to
the Administrative Agent or any Lender Party in writing designated as
confidential, but does not include any such information that is or becomes
generally available to the public or that is or becomes available to such Agent
or such Lender Party from a source other than the Loan Parties or the
Administrative Agent or any other Lender Party.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith, all as recorded on the balance sheet or on the footnotes
to the most recent financial statements of such Person in accordance with GAAP.

 

“Contributing Entities” means Global Innovation Partners, LLC, Pacific-Bryan
Partners, L.P., San Francisco Wave eXchange, LLC, eXchange colocation, LLC and
Santa Clara Wave eXchange, LLC.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

 

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

 

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property),

 

6



--------------------------------------------------------------------------------

(e) all Obligations of such Person as lessee under Capitalized Leases, (f) all
Obligations of such Person under acceptance, letter of credit or similar
facilities, (g) all Obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment (but excluding for the avoidance of doubt
(i) regular quarterly dividends and (ii) special year-end dividends made in
connection with maintaining the Parent Guarantor’s status as a REIT) in respect
of any Equity Interests in such Person or any other Person (other than Preferred
Interests that are issued by any Loan Party or Subsidiary thereof and classified
as either equity or minority interests pursuant to GAAP) or any warrants, rights
or options to acquire such Equity Interests, (h) all Obligations of such Person
in respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Contingent Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations; provided, however, that in the case
of the Parent Guarantor and its Subsidiaries “Debt” shall also include, without
duplication, the JV Pro Rata Share of Debt for each Joint Venture.

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture; and
provided further, however, that as used in the definition of “Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, the term “Debt for Borrowed Money”
(a) shall include, in the case of an acquisition, an amount equal to (i) four
(4) times (ii) the Debt for Borrowed Money directly relating to such Asset
existing immediately following such acquisition (computed as if such
indebtedness in respect of such Asset was in existence for the Parent Guarantor
or such Subsidiary for the entire fiscal quarter), and (b) shall exclude, in the
case of a disposition, an amount equal to (i) four (4) times (ii) the actual
Debt for Borrowed Money to which such Asset was subject to the extent such Debt
for Borrowed Money was repaid or otherwise terminated upon the disposition of
such Asset during such fiscal quarter.

 

“Debt Rating” means, as of any date, the lowest rating that has been most
recently assigned by either S&P or Moody’s, as the case may be, to the long-term
senior unsecured non-credit enhanced debt of the Parent Guarantor or, if
applicable, to the “implied rating” of the Parent Guarantor’s long-term senior
unsecured credit enhanced debt. For purposes of the foregoing, (a) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (b) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Parent Guarantor’s Debt
Rating announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Termination Notice” has the meaning specified in Section 2.01(b).

 

7



--------------------------------------------------------------------------------

“Development Asset” means Real Property acquired for development into an Office
Asset that, in accordance with GAAP, would be classified as a development
property on a Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries. For the avoidance of any doubt, Development Assets shall not
constitute Office Assets.

 

“Digital Realty Predecessor” means the real estate activities and holdings of
Global Innovation Partners, LLC related to the Real Property, as more
particularly described in and as such term is defined in, the Registration
Statement.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(f).

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“EBITDA” means, for any period, (a) the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary and unusual items, one-time
expenses related to the Formation Transactions and the non-cash component of
non-recurring items), (ii) interest expense, (iii) income tax expense, (iv)
depreciation expense and (v) amortization expense, in each case of the Parent
Guarantor and its Subsidiaries determined on a Consolidated basis and in
accordance with GAAP for such period, plus (b) with respect to each Joint
Venture, the JV Pro Rata Share of the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary and unusual items), (ii)
interest expense, (iii) income tax expense, (iv) depreciation expense and (v)
amortization expense of such Joint Venture, in each case determined on a
Consolidated basis and in accordance with GAAP for such period, provided that
there shall be no rent leveling adjustments made (and only actual cash rents
will be used) when computing EBITDA.

 

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

 

“Eligible Assignee” means (a) with respect to the Revolving Credit Facility, (i)
a Lender; (ii) an Affiliate or Fund Affiliate of a Lender and (iii) any other
Person approved by the Administrative Agent and, unless a Default has occurred
and is continuing at the time any assignment is effected pursuant to Section
9.07, the Borrower, each such approval not to be unreasonably withheld or
delayed, and (b) with respect to the Letter of Credit Facility, a Person that is
approved by the Administrative Agent and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 9.07, the
Borrower, such approval not to be unreasonably withheld or delayed; provided,
however, that neither any Loan Party nor any Affiliate of a Loan Party shall
qualify as an Eligible Assignee under this definition.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

8



--------------------------------------------------------------------------------

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto

 

9



--------------------------------------------------------------------------------

or in the Assignment and Acceptance pursuant to which it became a Lender Party
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Lender Party as such Lender Party may from time to time specify
to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period or, if
for any reason such rate is not available, the average (rounded upward, if
necessary, to the nearest 1/100 of 1%, if such average is not such a multiple)
of the rate per annum at which deposits in U.S. dollars are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurodollar Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period (or, if such Reference
Bank shall not have such a Eurodollar Rate Advance, U.S.$1,000,000) and for a
period equal to such Interest Period by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before giving effect to the Formation Transactions.

 

“Excluded Subsidiary” at any time means (a) any direct or indirect Subsidiary of
the Borrower that is unable to guaranty the Obligations of the Loan Parties
under the Loan Documents at such time because (i) it is party to one or more
Excluded Subsidiary Agreements that prohibit such Excluded Subsidiary from
entering into the Guaranty set forth in Article VII or a Guaranty Supplement or
(ii) entering into the Guaranty set forth in Article VII or a Guaranty
Supplement would cause a default under an Excluded Subsidiary Agreement, (b) any
direct or indirect Subsidiary of the Borrower listed on Part B of Schedule
4.01(y) on the Effective Date or hereafter designated as an “Excluded
Subsidiary” by Borrower and approved by the Administrative Agent and the
Required Lenders, in their sole discretion, and (c) any Foreign Subsidiary.

 

10



--------------------------------------------------------------------------------

“Excluded Subsidiary Agreement” for each Excluded Subsidiary means any agreement
set forth opposite the name of such Excluded Subsidiary on Schedule 4.01(y)
hereto (as such Schedule may be supplemented from time to time pursuant to
Sections 5.01(j)(i) and 5.01(j)(ii)) and any agreement pursuant to which such
Excluded Subsidiary (or a Subsidiary related thereto) incurs Refinancing Debt
with regard to the Debt, if any, incurred pursuant to such Excluded Subsidiary
Agreement.

 

“Extension Date” has the meaning specified in Section 2.16.

 

“Facility” means the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility.

 

“Facility Exposure” means, at any date of determination, the sum of the
aggregate principal amount of all outstanding Advances and the Available Amount
under all outstanding Letters of Credit.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the fee letter dated September 28, 2004 among the Borrower,
CNAI, CGMI, Merrill Lynch and MLCC, as the same may be amended from time to
time.

 

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) (i) Adjusted EBITDA, to (b) the product of (i) four times (ii) the sum of
(A) interest (including capitalized interest) payable on, and amortization of
debt discount in respect of, all Debt for Borrowed Money plus (B) scheduled
amortization of principal amounts of all Debt for Borrowed Money payable (not
including balloon maturity amounts) plus (C) all cash dividends payable on any
Preferred Interests plus (D) all rentals paid under leases of real property, in
each case, of or by the Parent Guarantor and its Subsidiaries for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be; provided, however, that at any date
of determination occurring during the fiscal quarter of the Parent Guarantor
ending December 31, 2004, the Fixed Charge Coverage Ratio shall be determined on
a pro forma basis after having given effect to the IPO and the Formation
Transactions.

 

“Foreign Lender” has the meaning specified in Section 2.12(e).

 

“Foreign Subsidiary” means any Subsidiary of the Borrower (a) that is not
incorporated or organized under the laws of any State of the United States or
the District of Columbia, and (b) the principal assets, if any, of which are not
located in the United States.

 

11



--------------------------------------------------------------------------------

“Formation Transactions” means (a) the contribution of certain assets by the
Contributing Entities to the Borrower in exchange for cash and limited
partnership units in the Borrower and (b) following completion of the IPO, the
pro rata allocation by Global Innovation Partners, LLC to its investors of
limited partnership units in the Borrower and the purchase by the Parent
Guarantor of such limited partnership units in the Borrower for cash, in each
case, as more fully described in the Registration Statement and otherwise on
terms reasonably acceptable to the Administrative Agent.

 

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Funds From Operations” means net income (or loss) (computed in accordance with
GAAP), excluding gains (or losses) from sales of property and extraordinary and
unusual items, plus depreciation and amortization, and after adjustments for
unconsolidated Joint Ventures, provided that the determination of Funds From
Operations shall be made on a pro forma basis after giving effect to the IPO and
the Formation Transactions. Adjustments for unconsolidated Joint Ventures will
be calculated to reflect funds from operations on the same basis.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest is not reasonably likely to result in a Material Adverse
Effect.

 

“Guaranteed Hedge Agreement” means any Hedge Agreement required or not
prohibited under Article V that is entered into by and between any Loan Party
and any Hedge Bank.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Guarantors” means the Parent Guarantor and the Subsidiary Guarantors.

 

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j).

 

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

12



--------------------------------------------------------------------------------

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Guaranteed Hedge Agreement.

 

“Indemnified Costs” has the meaning specified in Section 8.05(a).

 

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

“Information Memorandum” means the information memorandum dated September, 2004
used by the Arrangers in connection with the syndication of the Commitments.

 

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA, but
utilizing the actuarial assumptions used in such Plan’s most recent valuation
report.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

 

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the Termination Date;

 

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

13



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

 

“IPO” means the initial public offering of common stock in the Parent Guarantor
and its registration as a public company with the Securities and Exchange
Commission.

 

“Issuing Bank” means the Initial Issuing Bank and any other Lender approved as
an Issuing Bank by the Administrative Agent and the Borrower and any Eligible
Assignee to which a Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register) for
so long as such Initial Issuing Bank, Lender or Eligible Assignee, as the case
may be, shall have a Letter of Credit Commitment.

 

“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.

 

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

 

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held by the Parent Guarantor
and any of its Subsidiaries by (b) the total book value of all outstanding
Equity Interests in such Joint Venture at such time.

 

“L/C Account Collateral” has the meaning specified in Section 2.17(a).

 

“L/C Cash Collateral Account” means the account of the Borrower to be maintained
with the Administrative Agent, in the name of the Administrative Agent and under
the sole control and dominion of the Administrative Agent and subject to the
terms of this Agreement.

 

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).

 

“Lender Party” means any Lender, the Swing Line Bank or any Issuing Bank.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

14



--------------------------------------------------------------------------------

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, and (b) $30,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

 

“Letters of Credit” has the meaning specified in Section 2.01(b).

 

“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Consolidated Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value, in each case as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Limited Subsidiary” has the meaning specified in Section 5.01(j)(ii).

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Letter of Credit Agreement, (e) each Guaranty Supplement and (f) each
Guaranteed Hedge Agreement, in each case, as amended.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower or the Borrower and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Borrower and
its Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party.

 

“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such

 

15



--------------------------------------------------------------------------------

Subsidiary in an amount of $5,000,000 or more per annum or otherwise material to
the business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower and its Subsidiaries, taken as a whole.

 

“Material Debt” means Debt of any Loan Party or any Subsidiary of a Loan Party
that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of $10,000,000 or more, either individually or in
the aggregate; in each case (a) whether the primary obligation of one or more of
the Loan Parties or their respective Subsidiaries, (b) whether the subject of
one or more separate debt instruments or agreements, and (c) exclusive of Debt
outstanding under this Agreement.

 

“Merrill Lynch” has the meaning specified in the recital of parties to this
Agreement.

 

“MLCC” means Merrill Lynch Capital Corporation.

 

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate and at
least one Person other than the Loan Parties and the ERISA Affiliates are
contributing sponsors or (b) any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates were previously
contributing sponsors if such Loan Party or ERISA Affiliate could reasonably be
expected to have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.

 

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Obligations under or in respect of the Loan Documents.

 

“Net Asset Sale Proceeds” has the meaning specified in Section 5.02(e).

 

“Net Operating Income” means, with respect to any Unencumbered Asset, the total
rental revenue and other income from the operation of such Unencumbered Asset
for the fiscal quarter of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be, minus (i) all expenses and other
proper charges incurred by the applicable Loan Party in connection with the
operation and maintenance of such Unencumbered Asset during such fiscal period,
including, without limitation, management fees, repairs, real estate and chattel
taxes and bad debt expenses, but before payment or provision for debt service
charges, income taxes and depreciation, amortization and other non-cash
expenses, all as determined in accordance with GAAP, provided that there shall
be no rent leveling adjustments made (and only actual cash rents will be used)
when computing Net Operating Income.

 

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property or
any related assets

 

16



--------------------------------------------------------------------------------

encumbered by a Lien securing such Debt for Borrowed Money and/or (b) the
general credit of the Property-Level Subsidiary that has incurred or guaranteed
such Debt for Borrowed Money and/or the Equity Interests therein and/or the
general credit of the immediate parent entity of such Property-Level Subsidiary
provided that such parent entity’s assets consist solely of Equity Interests in
one or more Property-Level Subsidiaries or immediate parent entities thereof, it
being understood that the instruments governing such Debt may include customary
carve-outs to such limited recourse (any such customary carve-outs or agreements
limited to such customary carve-outs, being a “Customary Carve-Out Agreement”)
such as, for example, personal recourse to the Parent Guarantor or any
Subsidiary of the Parent Guarantor for fraud, willful misrepresentation,
misapplication or misappropriation of cash, waste, environmental claims, damage
to properties, non-payment of taxes or other liens despite the existence of
sufficient cash flow, interference with the enforcement of loan documents upon
maturity or acceleration, violation of loan document prohibitions against
voluntary or involuntary bankruptcy filings, transfer of properties or ownership
interests therein and liabilities and other circumstances customarily excluded
at the time of the incurrence of such Debt by lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender.

 

“Notice” has the meaning specified in Section 9.02(c).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(b).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

17



--------------------------------------------------------------------------------

“Office Asset” means Real Property (other than any Joint Venture Asset) that
operates or is intended to operate as a telecommunications infrastructure
building, information technology infrastructure building, technology
manufacturing building or technology office/corporate headquarter building, in
each case, as more particularly described in the Information Memorandum.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

 

“Patriot Act” has the meaning specified in Section 9.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet
delinquent or which are the subject of a Good Faith Contest; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate unless, in the case of (i) or (ii) above, such
liens are the subject of a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) easements, zoning restrictions, rights of
way and other encumbrances on title to real property that do not render title to
the property encumbered thereby unmarketable or materially adversely affect the
use or value of such property for its present purposes; (e) Tenancy Leases and
other interests of lessees and lessors under leases or real or personal property
made in the ordinary course of business that do not materially and adversely
affect the use of the Real Property encumbered thereby for its intended purpose
or the value thereof; and (f) Liens in favor of any Secured Party pursuant to
any Loan Document.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 9.02(b).

 

“Post Petition Interest” has the meaning specified in Section 7.07(c).

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

 

18



--------------------------------------------------------------------------------

“Proposed Unencumbered Asset” has the meaning specified in Section 5.01(j)(iii).

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, such
Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the Revolving Credit Facility at
such time (or, if the Commitments shall have been terminated pursuant to Section
2.05 or 6.01, the Revolving Credit Facility as in effect immediately prior to
such termination).

 

“Qualifying Ground Lease” means a lease of Real Property containing the
following terms and conditions: (a) a remaining term (including any unexercised
extension options as to which there are no conditions precedent to exercise
thereof other than the giving of a notice of exercise) of 30 years or more from
the Closing Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of a leasehold
estate demised pursuant to a ground lease; provided, however, that (i) the ASML
Ground Lease shall be deemed to constitute a Qualifying Ground Lease on the
Closing Date, (ii) the Borrower shall use its best efforts to obtain, within 180
days after the Closing Date (which time period may be extended, in the sole
discretion of the Administrative Agent, for not more than 90 additional days
without the consent of the Required Lenders), an agreement from the lessor under
the ASML Ground Lease addressing the matters described in clauses (b), (c) and
(e) above in form and substance satisfactory to the Administrative Agent, and
(iii) if the Borrower shall fail to obtain the agreement referred to in the
foregoing clause (ii) within the applicable time period set forth therein, the
ASML Ground Lease shall be deemed not to be a Qualifying Ground Lease and the
Unencumbered Asset Value attributable to the ASML Asset shall be deemed to be
$0.

 

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person, in each case to the extent of such Person’s
interest therein.

 

“Recourse Debt” means Debt for Borrowed Money for which the Borrower or any of
its Subsidiaries has personal or recourse liability in whole or in part,
exclusive of any such Debt for which such personal or recourse liability is
limited to obligations under Customary Carve-Out Agreements.

 

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

19



--------------------------------------------------------------------------------

“Reference Banks” means Citibank, N.A., Bank of America, N.A. and Key Bank
National Association.

 

“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, do not
provide for any Lien on any Unencumbered Assets and are otherwise not prohibited
by the Loan Documents, (b) the principal amount of such Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing plus the amount of any applicable
premium and expenses, and the direct and contingent obligors therefor shall not
be changed (other than to include new and/or additional Excluded Subsidiaries as
obligors), as a result of or in connection with such extension, refunding or
refinancing and (c) the provisions relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
provisions taken as a whole, of any such Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are on then
current market terms, and (d) the interest rate applicable to any such
Refinancing Debt does not exceed the then applicable market interest rate.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Registration Statement” means the Parent’s Form S-11 Registration Statement
filed with the Securities and Exchange Commission in connection with the IPO.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

 

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount of the Advances outstanding at
such time, (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time and (c) the aggregate Unused Revolving Credit
Commitments at such time. For purposes of this definition, the aggregate
principal amount of Swing Line Advances owing to the Swing Line Bank and of
Letter of Credit Advances owing to any Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Revolving Lenders
ratably in accordance with their respective Revolving Credit Commitments.

 

“Responsible Officer” means any executive officer (including a vice president)
of, or any executive officer (including a vice president) of any general partner
or managing member or manager of, any Loan Party or any of its Subsidiaries.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Commitment” means, (a) with respect to any Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or (b) if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

 

20



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Consolidated secured Debt of the Parent
Guarantor and its Subsidiaries to (b) Total Asset Value, in each case as at the
end of the most recently ended fiscal quarter of the Parent Guarantor for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be.

 

“Secured Parties” means the Administrative Agent, the Lender Parties and the
Hedge Banks.

 

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate and no
Person other than the Loan Parties and the ERISA Affiliates is a contributing
sponsor or (b) any Loan Party or any ERISA Affiliate, and no Person other than
the Loan Parties and the ERISA Affiliates, is a contributing sponsor if such
Loan Party or ERISA Affiliate could reasonably be expected to have liability
under Section 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

 

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

 

21



--------------------------------------------------------------------------------

“Subordinated Obligations” has the meaning specified in Section 7.07(a).

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (i) of which (or in which) more than
50% of (a) the issued and outstanding capital stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (ii) the
accounts of which would appear on the Consolidated financial statements of such
Person in accordance with GAAP.

 

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.

 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before and after giving effect to the Formation Transactions.

 

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

 

“Swing Line Bank” means CNAI, in its capacity as the Lender of Swing Line
Advances, and its successors and permitted assigns in such capacity.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Lenders pursuant to
Section 2.02(b).

 

“Swing Line Commitment” means, with respect to the Swing Line Bank, the amount
of the Swing Line Facility set forth in Section 2.01(b), as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

 

“Swing Line Facility” has the meaning specified in Section 2.01(c).

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose.

 

“Termination Date” means the earlier of (a) the third anniversary of the Closing
Date, subject to the extension thereof pursuant to Section 2.16, and (b) the
date of termination in whole of the Revolving Credit Commitments, the Letter of
Credit Commitments and the Swing Line Commitment pursuant to Section 2.05 or
6.01.

 

“Total Asset Value” means, on any date of determination, the sum of the Asset
Values for all Assets at such date.

 

22



--------------------------------------------------------------------------------

“Total Unencumbered Asset Value” means an amount equal to the sum of the
Unencumbered Asset Values of all Unencumbered Assets; provided, however, that,
if at any time (a) there shall be fewer than three Unencumbered Assets, (b) the
sum of the Unencumbered Asset Values of all Unencumbered Assets shall not be
equal to or greater than $115,000,000 or (c) the weighted average occupancy of
all Unencumbered Assets shall not be greater than or equal to 85%, “Total
Unencumbered Asset Value” shall be $0.

 

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.

 

“Transfer” has the meaning specified in Section 5.02(e).

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest under any Loan Document
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“Unencumbered Asset Conditions” means, with respect to any Proposed Unencumbered
Asset, that such Proposed Unencumbered Asset (a) is an Office Asset located in
the United States of America, (b) is owned in fee simple absolute or subject to
a Qualifying Ground Lease, (d) is income-producing, at least 80% occupied and
not more than 20% of which is under development or redevelopment; (e) is free of
all structural defects or material architectural deficiencies, title defects,
environmental conditions or other matters (including a casualty event or
condemnation) that would have a material adverse affect on the value, use or
ability to sell or refinance such Asset, (f) is operated by a property manager
reasonably acceptable to the Administrative Agent, (g) is not subject to
mezzanine Debt financing, (h) is not subject to any Lien (other than Permitted
Liens) or any Negative Pledge, (i) to the extent owned by a Loan Party that is a
Subsidiary of the Borrower, none of the Borrower’s direct or indirect Equity
Interests in such Subsidiary owner is subject to any Lien (other than Permitted
Liens) or any Negative Pledge, and (j) the Borrower directly, or indirectly
through such Subsidiary owner, has the right to take the following actions
without the need to obtain the consent of any Person: (i) to create Liens on
such Asset as security for the Obligations of the Loan Parties under or in
respect of the Loan Documents, and (ii) to sell, transfer or otherwise dispose
of such Asset.

 

“Unencumbered Asset Value” means, at any date of determination, for any
Unencumbered Asset, the Adjusted Net Operating Income of such Unencumbered Asset
divided by 9.5%.

 

“Unencumbered Assets” means (a) Office Assets for which the applicable
conditions (as may be determined by the Administrative Agent in its sole
discretion) in Section 3.01 and, if applicable, 5.01(j)(iii) have been satisfied
and as the Administrative Agent or the Required Lenders, in their sole
discretion, shall from time to time elect to consider Unencumbered Assets for
purposes of this Agreement, and (b) the Office Assets listed on Schedule II
hereto (as supplemented from time to time pursuant to Section 5.01(j)(iii)).

 

23



--------------------------------------------------------------------------------

“Unencumbered Assets Certificate” means a certificate in substantially the form
of Exhibit F hereto, duly certified by the Chief Financial Officer or other
Responsible Officer of the Parent Guarantor.

 

“Unencumbered Assets Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Unencumbered Assets to (b) four times the greater of (i) the actual interest
expense of the Borrower under this Agreement for the fiscal quarter of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered pursuant to Section 5.03(b) or (c), as the case may be and (ii)
the interest that would have been required to be paid by the Borrower under this
Agreement for such fiscal period had the applicable interest rate been equal to
(A) the Applicable Margin for Eurodollar Rate Advances plus (B) the greater of
(1) 3.0% and (2) the rate per annum (rounded upward, if necessary, to the
nearest 1/100 of 1%) as published on Reuters Page ISDAFIX1 (or any successor
page) as the International Swaps and Derivatives Association mid-market par
3-year swap rate, in each case, in effect at such date of determination.

 

“Unsecured Debt Exposure” means, at any date of determination, the amount at
such time of Consolidated Debt of the Parent Guarantor and its Subsidiaries,
including, without limitation, the Facility Exposure, that is not secured by any
Liens.

 

“Unused Fee” has the meaning specified in Section 2.08(a).

 

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances,
Swing Line Advances and Letter of Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time plus (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all Letters of Credit
outstanding at such time, (B) the aggregate principal amount of all Letter of
Credit Advances made by the Issuing Banks pursuant to Section 2.03(c) and
outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(c) and
outstanding at such time.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements of the Parent Guarantor referred to in the Registration Statement
(“GAAP”).

 

24



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

SECTION 2.01. The Advances and the Letters of Credit. (a) The Revolving Credit
Advances. Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make advances (each a “Revolving Credit Advance”) to the Borrower
from time to time on any Business Day during the period from the date hereof
until the Termination Date in an amount for each such Advance not to exceed such
Lender’s Unused Revolving Credit Commitment at such time. Each Borrowing shall
be in an aggregate amount of $5,000,000 or an integral multiple of $500,000 in
excess thereof and shall consist of Revolving Credit Advances made
simultaneously by the Lenders ratably according to their Revolving Credit
Commitments. Within the limits of each Lender’s Unused Revolving Credit
Commitment in effect from time to time and prior to the Termination Date, the
Borrower may borrow under this Section 2.01(a), prepay pursuant to Section
2.06(a) and reborrow under this Section 2.01(a).

 

(b) Letters of Credit. Each Issuing Bank severally agrees, on the terms and
conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) letters of credit (the “Letters of
Credit”), for the account of the Borrower from time to time on any Business Day
during the period from the date hereof until 60 days before the Termination Date
in an aggregate Available Amount (i) for all Letters of Credit not to exceed at
any time the Letter of Credit Facility at such time, (ii) for all Letters of
Credit issued by such Issuing Bank not to exceed such Issuing Bank’s Letter of
Credit Commitment at such time, and (iii) for each such Letter of Credit not to
exceed the Unused Revolving Credit Commitments of the Lenders at such time. No
Letter of Credit shall have an expiration date (including all rights of the
Borrower or the beneficiary to require renewal) later than the earlier of 60
days before the Termination Date and (A) in the case of a Standby Letter of
Credit one year after the date of issuance thereof, but may by its terms be
renewable annually upon notice (a “Notice of Renewal”) given to the Issuing Bank
that issued such Standby Letter of Credit and the Administrative Agent on or
prior to any date for notice of renewal set forth in such Letter of Credit but
in any event at least three Business Days prior to the date of the proposed
renewal of such Standby Letter of Credit and upon fulfillment of the applicable
conditions set forth in Article III unless such Issuing Bank has notified the
Borrower (with a copy to the Administrative Agent) on or prior to the date for
notice of termination set forth in such Letter of Credit but in any event at
least 30 Business Days prior to the date of automatic renewal of its election
not to renew such Standby Letter of Credit (a “Notice of Termination”) and (B)
in the case of a Trade Letter of Credit, 60 days after the date of issuance
thereof; provided, however, that the terms of each Standby Letter of Credit that
is automatically renewable annually shall (x) require the Issuing Bank that
issued such Standby Letter of Credit to give the beneficiary named in such
Standby Letter of Credit notice of any Notice of Termination, (y) permit such
beneficiary, upon receipt of such notice, to draw under such Standby Letter of
Credit prior to the date such Standby Letter of Credit otherwise would have been
automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Standby Letter of Credit in any event to be
extended to a date later than 60 days before the Termination Date. If either a
Notice of Renewal is not given by the Borrower or a Notice of Termination is
given by the relevant Issuing Bank pursuant to the immediately preceding
sentence, such Standby Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed; provided, however, that even in
the absence of receipt of a Notice of Renewal the relevant Issuing Bank may in
its discretion, unless instructed to the contrary by the Administrative Agent or
the Borrower, deem that a Notice of Renewal had been timely delivered and in
such case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement. Each Standby Letter of Credit shall contain a
provision authorizing the Issuing Bank that issued such Letter of Credit to
deliver to the beneficiary of such Letter of Credit, upon the occurrence and
during the continuance of an

 

25



--------------------------------------------------------------------------------

Event of Default, a notice (a “Default Termination Notice”) terminating such
Letter of Credit and giving such beneficiary 15 days to draw such Letter of
Credit. Within the limits of the Letter of Credit Facility, and subject to the
limits referred to above, the Borrower may request the issuance of Letters of
Credit under this Section 2.01(b), repay any Letter of Credit Advances resulting
from drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(b).

 

(c) The Swing Line Advances. The Borrower may request the Swing Line Bank to
make, and the Swing Line Bank agrees to make, on the terms and conditions
hereinafter set forth, Swing Line Advances to the Borrower from time to time on
any Business Day during the period from the date hereof until the Termination
Date (i) in an aggregate amount not to exceed at any time outstanding $5,000,000
(the “Swing Line Facility”) and (ii) in an amount for each such Swing Line
Borrowing not to exceed the aggregate of the Unused Revolving Credit Commitments
of the Lenders at such time. No Swing Line Advance shall be used for the purpose
of funding the payment of principal of any other Swing Line Advance. Each Swing
Line Borrowing shall be in an amount of $250,000 or an integral multiple of
$250,000 in excess thereof and shall be made as a Base Rate Advance. Within the
limits of the Swing Line Facility and within the limits referred to in clause
(ii) above, the Borrower may borrow under this Section 2.01(c), repay pursuant
to Section 2.04(b) or prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(c).

 

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.03, each Borrowing shall be made on notice, given not later than 1:00 P.M.
(New York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances, or
not later than 12:00 P.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telex or telecopier. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telex or telecopier or e-mail, in each case in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Lender shall,
before 1:00 P.M. (New York City time) on the date of such Borrowing in the case
of a Borrowing consisting of Eurodollar Rate Advances and 2:00 P.M. (New York
City time) on the date of such Borrowing in the case of a Borrowing consisting
of Base Rate Advances, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account;
provided, however, that the Administrative Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Swing Line Advances
and Letter of Credit Advances made by the Swing Line Bank or any Issuing Bank,
as the case may be, and by any other Lender and outstanding on the date of such
Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to the Swing Line Bank or such Issuing Bank, as the case may be, and
such other Lenders for repayment of such Swing Line Advances and Letter of
Credit Advances.

 

(b) Each Swing Line Borrowing shall be made on notice, given not later than 1:00
P.M. (New York City time) on the date of the proposed Swing Line Borrowing, by
the Borrower to the Swing Line Bank and the Administrative Agent. Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
by telephone, confirmed immediately in writing or by telecopier or e-mail, in
each case specifying therein the requested (i) date of such Borrowing, (ii)
amount of such

 

26



--------------------------------------------------------------------------------

Borrowing and (iii) maturity of such Borrowing (which maturity shall be no later
than the earlier of (A) the seventh day after the requested date of such
Borrowing and (B) the Termination Date). The Swing Line Bank shall, before 2:00
P.M. (New York City time) on the date of such Swing Line Borrowing, make the
amount thereof available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account. Upon written demand by the Swing
Line Bank, with a copy of such demand to the Administrative Agent, each other
Lender shall purchase from the Swing Line Bank, and the Swing Line Bank shall
sell and assign to each such other Lender, such other Lender’s Pro Rata Share of
such outstanding Swing Line Advance as of the date of such demand, by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Swing Line Bank, by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Swing Line Advance to be purchased by such
Lender. The Borrower hereby agrees to each such sale and assignment. Each Lender
agrees to purchase its Pro Rata Share of an outstanding Swing Line Advance on
(i) the Business Day on which demand therefor is made by the Swing Line Bank,
provided that notice of such demand is given not later than 1:00 P.M. (New York
City time) on such Business Day or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time. Upon any such
assignment by the Swing Line Bank to any other Lender of a portion of a Swing
Line Advance, the Swing Line Bank represents and warrants to such other Lender
that the Swing Line Bank is the legal and beneficial owner of such interest
being assigned by it, but makes no other representation or warranty and assumes
no responsibility with respect to such Swing Line Advance, the Loan Documents or
any Loan Party. If and to the extent that any Lender shall not have so made the
amount of such Swing Line Advance available to the Administrative Agent, such
Lender agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by the
Swing Line Bank until the date such amount is paid to the Administrative Agent,
at the Federal Funds Rate. If such Lender shall pay to the Administrative Agent
such amount for the account of the Swing Line Bank on any Business Day, such
amount so paid in respect of principal shall constitute a Swing Line Advance
made by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Swing Line Advance made by the Swing Line
Bank shall be reduced by such amount on such Business Day.

 

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the aggregate amount of such Borrowing is less
than $5,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.07(d)(ii), 2.09 or 2.10
and (ii) there may not be more than seven (7) separate Borrowings outstanding at
any time.

 

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

 

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of Eurodollar Rate Advances or
(y) 12:00 Noon (New York City time) on the date of any Borrowing consisting of
Base Rate Advances that such Lender will not make

 

27



--------------------------------------------------------------------------------

available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

 

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 12:00 Noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Lender prompt notice thereof by telex, telecopier
or e-mail or by means of the Platform. Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by telephone, confirmed immediately
in writing, telex, telecopier or e-mail, in each case specifying therein the
requested (i) date of such issuance (which shall be a Business Day), (ii)
Available Amount of such Letter of Credit, (iii) expiration date of such Letter
of Credit, (iv) name and address of the beneficiary of such Letter of Credit and
(v) form of such Letter of Credit, and shall be accompanied by such application
and agreement for letter of credit as such Issuing Bank may specify to the
Borrower for use in connection with such requested Letter of Credit (a “Letter
of Credit Agreement”). If (y) the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its sole discretion and (z) it has not
received notice of objection to such issuance from the Required Lenders, such
Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower at its office
referred to in Section 9.02 or as otherwise agreed with the Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

 

(b) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to each Lender
on the first Business Day of each month a written report summarizing issuance
and expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all Letters of Credit
issued by such Issuing Bank and (ii) to the Administrative Agent and each Lender
on the first Business Day of each calendar quarter a written report setting
forth the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit issued by such Issuing Bank.

 

(c) Drawing and Reimbursement. The payment by any Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by such Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance, in the amount of such draft. Upon written demand by any
Issuing Bank with an outstanding Letter of Credit Advance, with a copy of such
demand to the Administrative Agent, each Lender shall purchase from such Issuing
Bank, and such

 

28



--------------------------------------------------------------------------------

Issuing Bank shall sell and assign to each such Lender, such Lender’s Pro Rata
Share of such outstanding Letter of Credit Advance as of the date of such
purchase, by making available for the account of its Applicable Lending Office
to the Administrative Agent for the account of such Issuing Bank, by deposit to
the Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Letter of Credit Advance to
be purchased by such Lender. Promptly after receipt thereof, the Administrative
Agent shall transfer such funds to such Issuing Bank. The Borrower hereby agrees
to each such sale and assignment. Each Lender agrees to purchase its Pro Rata
Share of an outstanding Letter of Credit Advance on (i) the Business Day on
which demand therefor is made by the Issuing Bank which made such Advance,
provided that notice of such demand is given not later than 11:00 A.M. (New York
City time) on such Business Day, or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time. Upon any such
assignment by an Issuing Bank to any Lender of a portion of a Letter of Credit
Advance, such Issuing Bank represents and warrants to such other Lender that
such Issuing Bank is the legal and beneficial owner of such interest being
assigned by it, free and clear of any liens, but makes no other representation
or warranty and assumes no responsibility with respect to such Letter of Credit
Advance, the Loan Documents or any Loan Party. If and to the extent that any
Lender shall not have so made the amount of such Letter of Credit Advance
available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by such Issuing Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate
for its account or the account of such Issuing Bank, as applicable. If such
Lender shall pay to the Administrative Agent such amount for the account of such
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Letter of Credit Advance made by such Lender on such Business
Day for purposes of this Agreement, and the outstanding principal amount of the
Letter of Credit Advance made by such Issuing Bank shall be reduced by such
amount on such Business Day.

 

(d) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in Section
2.03(c) shall not relieve any other Lender of its obligation hereunder to make
its Letter of Credit Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make the Letter of Credit Advance to be
made by such other Lender on such date.

 

SECTION 2.04. Repayment of Advances. (a) Revolving Credit Advances. The Borrower
shall repay to the Administrative Agent for the ratable account of the Lenders
on the Termination Date the aggregate outstanding principal amount of the
Revolving Credit Advances then outstanding.

 

(b) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of (i) the Swing Line Bank and (ii) each other Lender that has
made a Swing Line Advance by purchase from the Swing Line Bank pursuant to
Section 2.02(b), the outstanding principal amount of each Swing Line Advance
made by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
the seventh day after the requested date of such Swing Line Borrowing) and the
Termination Date.

 

(c) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other Lender
that has made a Letter of Credit Advance on the same day on which such Advance
was made the outstanding principal amount of each Letter of Credit Advance made
by each of them.

 

(ii) The Obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
(and the obligations of

 

29



--------------------------------------------------------------------------------

each Lender to reimburse the Issuing Bank with respect thereto) shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances:

 

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

 

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

 

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

 

(F) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from the Guaranties or any other
guarantee, for all or any of the Obligations of the Borrower in respect of the
L/C Related Documents; or

 

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

 

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Swing
Line Facility, the Letter of Credit Facility and the Unused Revolving Credit
Commitments; provided, however, that each partial reduction of a Facility (i)
shall be in an aggregate amount of $1,000,000 (or in the case of the Swing Line
Facility, $250,000) or an integral multiple of $250,000 in excess thereof and
(ii) shall be made ratably among the Lenders in accordance with their
Commitments with respect to such Facility.

 

(b) Mandatory. (i) The Letter of Credit Facility shall be permanently reduced
from time to time on the date of each reduction in the Revolving Credit Facility
by the amount, if any, by which the amount of the Letter of Credit Facility
exceeds the Revolving Credit Facility after giving effect to such reduction of
the Revolving Credit Facility.

 

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.

 

30



--------------------------------------------------------------------------------

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon same day notice
in the case of Base Rate Advances and two Business Days’ notice in the case of
Eurodollar Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding aggregate principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $250,000 in excess thereof or, if less, the amount of the
Advances outstanding and (ii) if any prepayment of a Eurodollar Rate Advance is
made on a date other than the last day of an Interest Period for such Advance,
the Borrower shall also pay any amounts owing pursuant to Section 9.04(c).

 

(b) Mandatory. (i) The Borrower shall, on each Business Day, prepay an aggregate
principal amount of the Revolving Credit Advances comprising part of the same
Borrowings, the Swing Line Advances and the Letter of Credit Advances and
deposit an amount in the L/C Cash Collateral Account in an amount equal to the
amount by which (A) the sum of the aggregate principal amount of (1) the
Revolving Credit Advances then outstanding, (2) the Swing Line Advances then
outstanding and (3) the Letter of Credit Advances then outstanding plus the
aggregate Available Amount of all Letters of Credit then outstanding exceeds (B)
the lesser of (I) the Revolving Credit Facility and (II) 60% of the Total
Unencumbered Asset Value on such Business Day, provided that such deposit shall
only be required to be maintained therein for so long as such aggregate
Available Amount exceeds the Letter of Credit Facility.

 

(ii) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Cash Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Cash Collateral Account to equal the
amount by which the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on such Business Day, provided
that such deposit shall only be required to be maintained therein for so long as
such aggregate Available Amount exceeds the Letter of Credit Facility.

 

(iii) In the event the aggregate Available Amount under all outstanding Letters
of Credit shall exceed the aggregate Letter of Credit Commitments of the
Lenders, the Borrower shall, within five Business Days after written demand by
the Administrative Agent, pay to the Administrative Agent for deposit in the L/C
Cash Collateral Account an amount sufficient to cause the aggregate amount on
deposit in the L/C Cash Collateral Account to equal the amount by which the
aggregate Available Amount of all Letters of Credit then outstanding exceeds the
Letter of Credit Facility on such Business Day, provided that such deposit shall
only be required to be maintained therein for so long as such aggregate
Available Amount exceeds the Letter of Credit Facility.

 

(iv) In accordance with Section 5.02(e), the Borrower shall, within 12 months
following the date of receipt of any Net Asset Sales Proceeds by the Borrower or
any of its Subsidiaries, prepay an aggregate principal amount of the Advances
comprising part of the same Borrowings and deposit an amount in the L/C Cash
Collateral Account, in an aggregate amount equal to the amount of such Net Asset
Sales Proceeds that have not been reinvested as permitted under Section 5.02(e),
provided that such deposit shall only be required to be maintained therein for
so long as the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on the date of such
prepayment.

 

31



--------------------------------------------------------------------------------

(v) Prepayments of the Revolving Credit Facility made pursuant to clauses (i),
(ii), (iii) and (iv) above shall be first applied to prepay Letter of Credit
Advances then outstanding until such Advances are paid in full, second applied
to prepay Swing Line Advances then outstanding until such Advances are paid in
full, third applied to prepay Revolving Credit Advances then outstanding
comprising part of the same Borrowings until such Advances are paid in full and
fourth deposited in the L/C Cash Collateral Account to cash collateralize 100%
of the Available Amount of the Letters of Credit then outstanding to the extent
required under the foregoing clauses. Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the relevant Issuing Bank or Lenders, as
applicable. On the earlier to occur of the (A) Termination Date, (B) the date on
which funds are no longer required to be maintained in the L/C Cash Collateral
Account pursuant to Section 2.06(b)(ii), (b)(iii) or (b)(iv), as applicable, and
(C) the expiration or other termination of any Letters of Credit for which funds
are on deposit in the L/C Cash Collateral Account without any drawings thereon,
then, in each case, so long as no Default shall have occurred and be continuing,
any remaining funds on deposit in the L/C Cash Collateral Account (together with
any interest earned thereon) shall be returned to the Borrower.

 

(vi) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

 

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each December, March, June
and September during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

 

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

 

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default of the type described in Section 6.01(a) or (f) or, at the election
of the Administrative Agent and the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, the Borrower shall pay
interest on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Advance pursuant to clause
(a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law, the
amount of any interest, fee or other amount payable under the Loan Documents
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid, in the case of interest, on
the Type of Advance on which such interest has accrued pursuant to clause (a)(i)
or (a)(ii) above and, in all other cases, on Base Rate Advances pursuant to
clause (a)(i) above.

 

32



--------------------------------------------------------------------------------

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrower and each Lender of the applicable Interest Period
and the applicable interest rate determined by the Administrative Agent for
purposes of clause (a)(i) or (a)(ii) above, and the applicable rate, if any,
furnished by each Reference Bank for the purpose of determining the applicable
interest rate under clause (a)(ii) above.

 

(d) Interest Rate Determination. (i) Each Reference Bank agrees to furnish to
the Administrative Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks.

 

(ii) If Telerate Page 3750 is unavailable and fewer than two Reference Banks are
able to furnish timely information to the Administrative Agent for determining
the Eurodollar Rate for any Eurodollar Rate Advances,

 

(A) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,

 

(B) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

(C) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

SECTION 2.08. Fees. (a) Unused Fee. The Borrower shall pay to the Administrative
Agent for the account of the Lenders an unused commitment fee (the “Unused
Fee”), from the date hereof in the case of each Initial Lender and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date,
payable in arrears quarterly on the last day of each December, March, June and
September, commencing December 31, 2004, and on the Termination Date. The Unused
Fee payable for the account of each Lender shall be calculated for each period
for which the Unused Fee is payable on the average daily Unused Revolving Credit
Commitment of such Lender during such period at the rate per annum equal to, (a)
for any period in which the average daily Facility Exposure for such period is
equal to or exceeds 50% of the aggregate Revolving Credit Commitments, 0.15% per
annum, and (b) in all other cases, 0.25% per annum.

 

(b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the Administrative
Agent for the account of each Lender a commission, payable in arrears, (a)
quarterly on the last day of each December, March, June and September,
commencing December 31, 2004, and (b) on the earliest to occur of the full
drawing, expiration, termination or cancellation of any Letter of Credit, and
(c) on the Termination Date, on such Lender’s Pro Rata Share of the average
daily aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time at the rate per annum equal to the Applicable
Margin for Eurodollar Rate Advances in effect from time to time.

 

(ii) The Borrower shall pay to each Issuing Bank, for its own account, (A) a
fronting fee for each Letter of Credit issued by such Issuing Bank in an amount
equal to 0.125% of the Available

 

33



--------------------------------------------------------------------------------

Amount of such Letter of Credit on the date of issuance of such Letter of
Credit, payable on such date and (B) such other customary commissions, issuance
fees, transfer fees and other fees and charges in connection with the issuance
or administration of each Letter of Credit as the Borrower and such Issuing Bank
shall agree.

 

(c) Administrative Agent’s Fees. The Borrower shall pay to the Administrative
Agent for its own account the fees, in the amounts and on the dates, set forth
in the Fee Letter and such other fees as may from time to time be agreed between
the Borrower and the Administrative Agent.

 

(d) Extension Fee. The Borrower shall pay to the Administrative Agent on the
Extension Date, for the account of each Lender, a Facility extension fee, in an
amount equal to 0.25% of each Lender’s Revolving Credit Commitment then
outstanding.

 

SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 1:00
P.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically as of the last day of the then applicable Interest Period Convert
into Base Rate Advances.

 

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, whereupon each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance.

 

(iii) Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or (ii)
the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances

 

34



--------------------------------------------------------------------------------

(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (y) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (z) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrower shall from time
to time, within 2 Business Days after demand by such Lender Party (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party additional amounts sufficient to compensate
such Lender Party for such increased cost; provided, however, that a Lender
Party claiming additional amounts under this Section 2.10(a) agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Lender Party, be otherwise disadvantageous to such Lender
Party. A certificate as to the amount of such increased cost, submitted to the
Borrower by such Lender Party, shall be conclusive and binding for all purposes,
absent manifest error.

 

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, within 2
Business Days after demand by such Lender Party or such corporation (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital to be allocable to the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit. A certificate as to such amounts
submitted to the Borrower by such Lender Party shall be conclusive and binding
for all purposes, absent manifest error.

 

(c) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

 

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance will automatically, upon such demand, Convert
into a Base Rate Advance and (ii) the obligation of the Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such

 

35



--------------------------------------------------------------------------------

Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Eurodollar Lending
Office if the making of such a designation would allow such Lender or its
Eurodollar Lending Office to continue to perform its obligations to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.13), not later than 2:00
P.M. (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
Notes to more than one Lender Party, to such Lender Parties for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lender Parties and
(ii) if such payment by the Borrower is in respect of any Obligation then
payable hereunder to one Lender Party, to such Lender Party for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(d), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or, in the case of a Lender, under the Note held by such Lender, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender Party any amount so due.

 

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such

 

36



--------------------------------------------------------------------------------

assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lender Parties under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:

 

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as Administrative Agent) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Administrative Agent on such date;

 

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Banks (solely in their
respective capacities as such) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Issuing Banks on such date;

 

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

 

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12 on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lender Parties on such date;

 

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a), (b)(i) and (d) on such date, ratably based upon
the respective aggregate Commitments of the Lenders under the Facilities on such
date;

 

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under Section
2.07(b) on such date, ratably based upon the respective aggregate amounts of all
such interest owing to the Administrative Agent and the Lender Parties on such
date;

 

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

 

37



--------------------------------------------------------------------------------

(viii) eighth, to the payment of the principal amount of all of the outstanding
Advances and any reimbursement obligations that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such principal and reimbursement obligations
owing to the Administrative Agent and the Lender Parties on such date, and to
deposit into the L/C Cash Collateral Account any contingent reimbursement
obligations in respect of outstanding Letters of Credit to the extent required
by Section 6.02; and

 

(ix) ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

 

SECTION 2.12. Taxes. (a) Any and all payments by the Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.11, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and the Administrative Agent, taxes
that are imposed on its overall net income by the United States (including
branch profits taxes or alternative minimum tax) and taxes that are imposed on
its overall net income (and franchise or other similar taxes imposed in lieu
thereof) by the state or foreign jurisdiction under the laws of which such
Lender Party or the Administrative Agent, as the case may be, is organized or
any political subdivision thereof and, in the case of each Lender Party, taxes
that are imposed on its overall net income (and franchise or other similar taxes
imposed in lieu thereof) by the state or foreign jurisdiction of such Lender
Party’s Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender Party or the Administrative Agent, (i) the sum payable by the
Borrower shall be increased as may be necessary so that after the Borrower and
the Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make all such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

 

(b) In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performance under, or
otherwise with respect to, this Agreement, or any other Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c) The Borrower shall indemnify each Lender Party and the Administrative Agent
for and hold them harmless against the full amount of Taxes and Other Taxes, and
for the full amount of taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.12, imposed on or paid by such Lender Party or the
Administrative Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
such Lender Party or the Administrative Agent (as the case may be) makes written
demand therefor.

 

(d) Within 60 days after the date of any payment of Taxes, the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a

 

38



--------------------------------------------------------------------------------

receipt evidencing such payment or, if such receipts are not obtainable, other
evidence of such payments by the Borrower reasonably satisfactory to the
Administrative Agent. For purposes of subsections (d) and (e) of this Section
2.12, the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.

 

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States (each, a “Foreign Lender”) shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender
Party, and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as requested in writing by the Borrower (but only so long
thereafter as such Lender Party remains lawfully able to do so), provide each of
the Administrative Agent and the Borrower (i) two duly completed and signed
copies of either Internal Revenue Service Form W-8BEN (claiming an exemption
from or a reduction in United States withholding tax under an applicable treaty)
or its successor form or Form W-8ECI (claiming an exemption from United States
withholding tax as effectively connected income) or its successor from and
related applicable forms, as the case may be; or (ii) in the case of a Foreign
Lender that is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code and that cannot comply with the requirements of clause (i)
hereof, (x) a statement to the effect that such Lender is eligible for a
complete exemption from withholding of United States Taxes under Code Section
871(h) or 881(c), and (y) two duly completed and signed copies of Internal
Revenue Service Form W-8BEN or successor and related applicable form. If the
forms provided by a Lender Party at the time such Lender Party first becomes a
party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender Party provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender Party assignee on such date. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W8-ECI
or W8-BEN or the statement set forth in (ii)(x) above, that the applicable
Lender Party reasonably considers to be confidential, such Lender Party shall
give notice thereof to the Borrower and shall not be obligated to include in
such form or document such confidential information. Upon the request of the
Borrower, any Lender that is a United States person and is not an exempt
recipient for United States backup withholding purposes shall deliver to the
Borrower two copies of Internal Revenue Service form W-9 (or any successor
form).

 

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form described in subsection (e) above (other
than if such failure is due to a change in law occurring after the date on which
a form originally was required to be provided or if such form otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such reasonable steps
as such Lender Party shall reasonably request to assist such Lender Party to
recover such Taxes.

 

(g) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change

 

39



--------------------------------------------------------------------------------

would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party.

 

(h) If any Lender Party or the Administrative Agent receives a refund of Taxes
or Other Taxes paid by the Borrower or for which the Borrower has indemnified
any Lender Party or the Administrative Agent, as the case may be, pursuant to
this Section 2.12, then such Lender Party or the Administrative Agent, as
applicable, shall pay such amount, net of any expenses incurred by such Lender
Party or the Administrative Agent, to the Borrower within 30 days of the receipt
of such Taxes or Other Taxes. Notwithstanding the foregoing, (i) the Borrower
shall not be entitled to review the tax records or financial information of any
Lender Party or the Administrative Agent and (ii) neither the Administrative
Agent nor any Lender Party shall have any obligation to pursue (and no Loan
Party shall have any right to assert) any refund of Taxes or Other Taxes that
may be paid by the Borrower.

 

SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lender Parties hereunder and under the Notes
at such time) of payments on account of the Obligations due and payable to all
Lender Parties hereunder and under the Notes at such time obtained by all the
Lender Parties at such time or (b) on account of Obligations owing (but not due
and payable) to such Lender Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender Party at such time to (ii) the aggregate
amount of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the Notes at such time) of payments on account of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time obtained by all of the Lender Parties at such time,
such Lender Party shall forthwith purchase from the other Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid or payable by the
purchasing Lender Party in respect of the total amount so recovered. The
Borrower agrees that any Lender Party so purchasing an interest or participating
interest from another Lender Party pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Lender Party were the direct creditor of
the Borrower in the amount of such interest or participating interest, as the
case may be.

 

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely for the acquisition and development
of Assets, for working capital and the general corporate purposes of the
Borrower and its Subsidiaries.

 

40



--------------------------------------------------------------------------------

SECTION 2.15. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Note, in substantially the form of Exhibit A hereto,
payable to the order of such Lender Party in a principal amount equal to the
Revolving Credit Commitment of such Lender Party. All references to Notes in the
Loan Documents shall mean Notes, if any, to the extent issued hereunder.

 

(b) The Register maintained by the Administrative Agent pursuant to Section
9.07(d) shall include a control account, and a subsidiary account for each
Lender Party, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender Party hereunder, and (iv) the
amount of any sum received by the Administrative Agent from the Borrower
hereunder and each Lender Party’s share thereof.

 

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

 

SECTION 2.16. Extension of Termination Date. At least 30 days but not more than
90 days prior to the Termination Date, the Borrower, by written notice to the
Administrative Agent, may request, with respect to the Commitments then
outstanding, a single one-year extension of the Termination Date. The
Administrative Agent shall promptly notify each Lender of such request and the
Termination Date in effect at such time shall, effective as at the Termination
Date (the “Extension Date”), be extended for an additional one year period,
provided that, on the Extension Date the following statements shall be true and
the Administrative Agent shall have received for the account of each Lender
Party a certificate signed by a duly authorized officer of the Borrower, dated
the Extension Date, stating that: (x) the representations and warranties
contained in Section 4.01 are true and correct on and as of the Extension Date
(except to the extent that such representations and warranties relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date)), and (y) no Default has
occurred and is continuing or would result from such extension. In the event
that an extension is effected pursuant to this Section 2.16, the aggregate
principal amount of all Advances shall be repaid in full ratably to the Lenders
on the Termination Date as so extended. As of the Extension Date, any and all
references in this Agreement, the Notes, if any, or any of the other Loan
Documents to the “Termination Date” shall refer to the Termination Date as so
extended.

 

SECTION 2.17. Cash Collateral Account. (a) Grant of Security. The Borrower
hereby pledges to the Administrative Agent, as collateral agent for the ratable
benefit of the Secured

 

41



--------------------------------------------------------------------------------

Parties, and hereby grants to the Administrative Agent, as collateral agent for
the ratable benefit of the Secured Parties, a security interest in, the
Borrower’s right, title and interest in and to the L/C Cash Collateral Account
and all (i) funds and financial assets from time to time credited thereto
(including, without limitation, all Cash Equivalents), all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds and financial assets, and all certificates and instruments, if
any, from time to time representing or evidencing the L/C Cash Collateral
Account, (ii) and all promissory notes, certificates of deposit, deposit
accounts, checks and other instruments from time to time delivered to or
otherwise possessed by the Administrative Agent, as collateral agent for or on
behalf of the Borrower, in substitution for or in addition to any or all of the
then existing L/C Account Collateral and (iii) all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the then existing L/C Account Collateral, in each of the cases set forth in
clauses (i), (ii) and (iii) above, whether now owned or hereafter acquired by
the Borrower, wherever located, and whether now or hereafter existing or arising
(all of the foregoing, collectively, the “L/C Account Collateral”).

 

(b) Maintaining the L/C Account Collateral. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding, any Guaranteed Hedge Agreement shall be
in effect or any Lender Party shall have any Commitment:

 

(i) the Borrower will maintain all L/C Account Collateral only with the
Administrative Agent, as collateral agent; and

 

(ii) the Administrative Agent shall have the sole right to direct the
disposition of funds with respect to the L/C Cash Collateral Account subject to
the provisions of this Agreement, and it shall be a term and condition of such
L/C Cash Collateral Account that, except as otherwise provided herein,
notwithstanding any term or condition to the contrary in any other agreement
relating to the L/C Cash Collateral Account, as the case may be, that no amount
(including, without limitation, interest on Cash Equivalents credited thereto)
will be paid or released to or for the account of, or withdrawn by or for the
account of, the Borrower or any other Person from the L/C Cash Collateral
Account; and

 

(iii) the Administrative Agent may (with the consent of the Required Lenders and
shall at the request of the Required Lenders), at any time and without notice
to, or consent from, the Borrower, transfer, or direct the transfer of, funds
from the L/C Account Collateral to satisfy the Borrower’s Obligations under the
Loan Documents if an Event of Default shall have occurred and be continuing.

 

(c) Investing of Amounts in the L/C Cash Collateral Account. The Administrative
Agent will, from time to time invest (i)(A) amounts received with respect to the
L/C Cash Collateral Account in such Cash Equivalents credited to the L/C Cash
Collateral Account as the Borrower may select and the Administrative Agent, as
collateral agent, may approve in its reasonable discretion, and (B) interest
paid on the Cash Equivalents referred to in clause (i)(A) above, and (ii)
reinvest other proceeds of any such Cash Equivalents that may mature or be sold,
in each case in such Cash Equivalents credited in the same manner. Interest and
proceeds that are not invested or reinvested in Cash Equivalents as provided
above shall be deposited and held in the L/C Cash Collateral Account. In
addition, the Administrative Agent shall have the right at any time to exchange
such Cash Equivalents for similar Cash Equivalents of smaller or larger
determinations, or for other Cash Equivalents, credited to the L/C Cash
Collateral Account.

 

42



--------------------------------------------------------------------------------

(d) Release of Amounts. So long as no Event of Default under the Credit
Agreement shall have occurred and be continuing, the Administrative Agent will
pay and release to the Borrower or at its order or, at the request of the
Borrower, to the Administrative Agent to be applied to the Obligations of the
Borrower under the Loan Documents such amount, if any, as is then on deposit in
the L/C Cash Collateral Account.

 

(e) Remedies. Upon the occurrence and during the continuance of any Event of
Default, in addition to the rights and remedies available pursuant to Article VI
hereof and under the other Loan Documents, (i) the Administrative Agent may
exercise in respect of the L/C Account Collateral all the rights and remedies of
a secured party upon default under the UCC (whether or not the UCC applies to
the affected L/C Account Collateral), and (ii) the Administrative Agent may,
without notice to the Borrower, except as required by law and at any time or
from time to time, charge, set-off and otherwise apply all or any part of the
Obligations of the Borrower under the Loan Documents against any funds held with
respect to the L/C Account Collateral or in any other deposit account.

 

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

 

SECTION 3.01. Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of any Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit:

 

(a) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the items specified in clauses (i)
and (ii) below) in sufficient copies for each Lender Party:

 

(i) A Note payable to the order of each Lender requesting the same.

 

(ii) Completed requests for information, dated on or before the date of the
Initial Extension of Credit, listing all effective financing statements filed in
the jurisdictions that the Administrative Agent may deem necessary or desirable
that name any Loan Party as debtor, together with copies of such other financing
statements, and evidence that all other actions that the Administrative Agent
may deem reasonably necessary or desirable have been taken (including, without
limitation, receipt of duly executed payoff letters and UCC termination
statements).

 

(iii) As to each Unencumbered Asset:

 

(A) A current record owner and lien search performed by a title insurer
acceptable to the Administrative Agent showing that the applicable Loan Party
identified in Schedule II is the current record title holder of such
Unencumbered Asset and showing no Liens on record other than Permitted Liens,

 

(B) An American Land Title Association/American Congress on Surveying and
Mapping form survey for which all necessary fees have been paid, dated no more
than 180 days before the date of their delivery to the Administrative Agent and
reasonably acceptable to the Administrative Agent with respect to each
Unencumbered Asset referred to in clause (A) above of this Section 3.01(a)(iii),
showing a metes and bounds description of such property, all

 

43



--------------------------------------------------------------------------------

buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects reasonably acceptable to the Administrative Agent,

 

(C) engineering, soils, environmental and other similar reports, in form and
substance and from professional firms reasonably acceptable to the
Administrative Agent, and

 

(D) evidence of the insurance required by Section 5.01(d).

 

(iv) Certified copies of the resolutions of the Board of Directors, general
partner or managing member, as applicable, of each Loan Party and of each
general partner or managing member (if any) of each Loan Party approving the
transactions contemplated by the Loan Documents and each Loan Document to which
it is or is to be a party, and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transactions under the Loan Documents and each Loan
Document to which it is or is to be a party.

 

(v) A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Loan
Party and of each general partner or managing member (if any) of each Loan
Party, dated reasonably near the Closing Date, certifying, if and to the extent
such certification is generally available for entities of the type of such Loan
Party, (A) as to a true and correct copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Loan Party, general partner or managing member, as the case may
be, and each amendment thereto on file in such Secretary’s office and (B) that
(1) such amendments are the only amendments to the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document, as applicable, of such Loan Party, general partner or managing member,
as the case may be, on file in such Secretary’s office and (2) such Loan Party,
general partner or managing member, as the case may be, has paid all franchise
taxes to the date of such certificate and (C) such Loan Party, general partner
or managing member, as the case may be, is duly incorporated, organized or
formed and in good standing or presently subsisting under the laws of the
jurisdiction of its incorporation, organization or formation.

 

(vi) A copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any Loan Party or any general partner or managing
member of a Loan Party owns or leases property or in which the conduct of its
business requires it to qualify or be licensed as a foreign corporation except
where the failure to so qualify or be licensed would not be reasonably likely to
have a Material Adverse Effect, dated reasonably near (but prior to) the Closing
Date, stating, with respect to each such Loan Party, general partner or managing
member, that such Loan Party, general partner or managing member, as the case
may be, is duly qualified and in good standing as a foreign corporation, limited
partnership or limited liability company in such State and has filed all annual
reports required to be filed to the date of such certificate.

 

44



--------------------------------------------------------------------------------

(vii) A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its President or a Vice President
and its Secretary or any Assistant Secretary (or those of its general partner or
managing member, if applicable), dated the Closing Date (the statements made in
which certificate shall be true on and as of the date of the Initial Extension
of Credit), certifying as to (A) the absence of any amendments to the
constitutive documents of such Loan Party, general partner or managing member,
as applicable, since the date of the certificate referred to in Section
3.01(a)(vi), (B) a true and correct copy of the bylaws, operating agreement,
partnership agreement or other governing document of such Loan Party, general
partner or managing member, as applicable, as in effect on the date on which the
resolutions referred to in Section 3.01(a)(v) were adopted and on the date of
the Initial Extension of Credit, (C) the due incorporation, organization or
formation and good standing or valid existence of such Loan Party, general
partner or managing member, as applicable, as a corporation, limited liability
company or partnership organized under the laws of the jurisdiction of its
incorporation, organization or formation and the absence of any proceeding for
the dissolution or liquidation of such Loan Party, general partner or managing
member, as applicable, (D) the truth of the representations and warranties
contained in the Loan Documents as though made on and as of the date of the
Initial Extension of Credit and (E) the absence of any event occurring and
continuing, or resulting from the Initial Extension of Credit, that constitutes
a Default.

 

(viii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party (or Responsible Officer of the general partner or managing member of any
Loan Party) and of each general partner or managing member (if any) of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

 

(ix) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have reasonably requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, audited annual financial statements for the
year ending December 31, 2003 of Digital Realty Predecessor, interim financial
statements dated the end of the most recent fiscal quarter for which financial
statements are available (or, in the event the Lender Parties’ due diligence
review reveals material changes since such financial statements, as of a later
date within 45 days of the day of the Initial Extension of Credit).

 

(x) Evidence of insurance (which may consist of binders or certificates of
insurance with respect to the blanket policies of insurance maintained by the
Loan Parties with respect to property, commercial general liability and
terrorism risks) with such responsible and reputable insurance companies or
associations, and in such amounts and covering such risks, as is satisfactory to
the Lender Parties.

 

(xi) An opinion of Latham & Watkins LLP, counsel for the Loan Parties, in
substantially the form of Exhibit E-1 hereto and as to such other matters as any
Lender Party through the Administrative Agent may reasonably request.

 

45



--------------------------------------------------------------------------------

(xii) An opinion of Venable LLP, Maryland counsel for the Loan Parties, in
substantially the form of Exhibit E-2 hereto and as to such other matters as any
Lender Party through the Administrative Agent may reasonably request.

 

(xiii) An opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.

 

(xiv) A Notice of Borrowing or Notice of Issuance, as applicable, and an
Unencumbered Assets Certificate relating to the Initial Extension of Credit.

 

(b) The Lender Parties shall be satisfied with the corporate and legal structure
and capitalization of each Loan Party and its Subsidiaries, including the terms
and conditions of the charter and bylaws, operating agreement, partnership
agreement or other governing document of each of them.

 

(c) The Lender Parties shall be satisfied that all Existing Debt, other than
Surviving Debt, has been prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished and that all Surviving Debt shall be on terms and
conditions satisfactory to the Lender Parties.

 

(d) (i) The Formation Transactions and the IPO shall have been, substantially
concurrently herewith, consummated, (ii) the Parent Guarantor shall have
received gross cash proceeds from the IPO in an amount not less than
$235,000,000, and (iii) the common shares of the Parent Guarantor shall have
been listed on the New York Stock Exchange.

 

(e) Before and after giving effect to the transactions contemplated by the Loan
Documents, there shall have occurred no material adverse change in the business,
condition (financial or otherwise) results of operations or prospects of Digital
Realty Predecessor since December 31, 2003.

 

(f) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect other than the matters described on Schedule
4.01(f) hereto (the “Disclosed Litigation”) or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated thereby, and there shall have been no material
adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries, of the Disclosed Litigation from that described on Schedule
4.01(f) hereto.

 

(g) All material governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lender Parties) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lender Parties
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.

 

(h) The Borrower shall have paid all accrued fees of the Administrative Agent
and the Lender Parties and all reasonable, out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent, subject to the terms of the Fee Letter).

 

46



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance and Renewal. The
obligation of each Lender to make an Advance (other than a Letter of Credit
Advance made by an Issuing Bank or a Lender pursuant to Section 2.03(c) and a
Swing Line Advance made by a Lender pursuant to Section 2.02(b)) on the occasion
of each Borrowing (including the initial Borrowing), the obligation of each
Issuing Bank to issue a Letter of Credit (including the initial issuance) or
renew a Letter of Credit, the extension of Commitments pursuant to Section 2.16
and the right of the Borrower to request a Swing Line Borrowing shall be subject
to the further conditions precedent that on the date of such Borrowing,
issuance, renewal or extension the following statements shall be true and the
Administrative Agent shall have received for the account of such Lender, the
Swing Line Bank or such Issuing Bank (x) an Unencumbered Assets Certificate
dated the date of such Borrowing, issuance or renewal and (y) a certificate
signed by a duly authorized officer of the Borrower, dated the date of such
Borrowing, issuance, renewal or extension, stating that:

 

(i) the representations and warranties contained in each Loan Document are true
and correct on and as of such date, before and after giving effect to (A) such
Borrowing, issuance, renewal or extension and (B) in the case of any Borrowing
or issuance or renewal, the application of the proceeds therefrom, as though
made on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier
date));

 

(ii) no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing, issuance, renewal or extension or (B) in the
case of any Borrowing or issuance or renewal, from the application of the
proceeds therefrom; and

 

(iii) for each Revolving Credit Advance or Swing Line Advance made by the Swing
Line Bank or issuance or renewal of any Letter of Credit, (A) 60% of the Total
Unencumbered Asset Value equals or exceeds the Facility Exposure that will be
outstanding after giving effect to such Advance, issuance or renewal,
respectively, and (B) before and after giving effect to such Advance, issuance
or renewal, the Parent Guarantor shall be in compliance with the covenants
contained in Section 5.04, together with supporting information in form
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants;

 

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request in order to confirm (i) the accuracy of the Loan Parties’
representations and warranties contained in the Loan Documents, (ii) the Loan
Parties’ timely compliance with the terms, covenants and agreements set forth in
the Loan Documents, (iii) the absence of any Default and (iv) the rights and
remedies of the Secured Parties or the ability of the Loan Parties to perform
their Obligations.

 

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

 

47



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

 

(a) Each Loan Party and each general partner or managing member, if any, of each
Loan Party (i) is a corporation, limited liability company or partnership duly
incorporated, organized or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, organization or formation,
(ii) is duly qualified and in good standing as a foreign corporation, limited
liability company or partnership in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. Commencing with its
taxable year ending December 31, 2004, the Parent Guarantor will be organized in
conformity with the requirements for qualification as a REIT under the Internal
Revenue Code, and its proposed method of operation will enable it to meet the
requirements for qualification and taxation as a REIT under the Internal Revenue
Code. All of the outstanding Equity Interests in the Parent Guarantor have been
validly issued, are fully paid and non-assessable, all of the general partner
Equity Interests in the Borrower are owned by the Parent Guarantor, and all such
general partner Equity Interests are owned by the Parent Guarantor free and
clear of all Liens.

 

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its incorporation, organization or formation,
the number of shares (or the equivalent thereof) of each class of its Equity
Interests authorized, and the number outstanding, on the date hereof and the
percentage of each such class of its Equity Interests owned (directly or
indirectly) by such Loan Party and the number of shares (or the equivalent
thereof) covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the date hereof. All of the outstanding Equity
Interests in each Loan Party’s Subsidiaries have been validly issued, are fully
paid and non-assessable and, to the extent owned by such Loan Party or one or
more of its Subsidiaries, are owned by such Loan Party or Subsidiaries free and
clear of all Liens.

 

(c) The execution and delivery by each Loan Party and of each general partner or
managing member (if any) of each Loan Party of each Loan Document to which it is
or is to be a party, and the performance of its obligations thereunder, and the
consummation of the IPO, the Formation Transactions and the other transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, general partner or managing
member, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any Material
Contract binding on or affecting any Loan Party or any of

 

48



--------------------------------------------------------------------------------

its Subsidiaries or any of their properties, or any general partner or managing
member of any Loan Party or (iv) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Loan Party or
any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such Material Contract, the
violation or breach of which would be reasonably likely to have a Material
Adverse Effect.

 

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery, recordation, filing or performance by
any Loan Party or any general partner or managing member of any Loan Party of
any Loan Document to which it is or is to be a party or for the consummation of
the IPO, the Formation Transactions or the other transactions contemplated by
the Loan Documents and the exercise by the Administrative Agent or any Lender
Party of its rights under the Loan Documents, except for authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect.

 

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party and
general partner or managing member (if any) of each Loan Party party thereto.
This Agreement is, and each other Loan Document when delivered hereunder will
be, the legal, valid and binding obligation of each Loan Party and general
partner or managing member (if any) of each Loan Party party thereto,
enforceable against such Loan Party, general partner or managing member, as the
case may be, in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity.

 

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries or any general partner or managing
member (if any) of any Loan Party, including any Environmental Action, pending
or, to any Loan Party’s knowledge, threatened before any court, governmental
agency or arbitrator that (i) could reasonably be expected to have a Material
Adverse Effect (other than the Disclosed Litigation) or (ii) could reasonably be
expected to affect the legality, validity or enforceability of any Loan Document
or the consummation of the IPO, the Formation Transactions or the other
transactions contemplated by the Loan Documents, and there has been no material
adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries or any general partner or managing member (if any) of any Loan
Party, of the Disclosed Litigation from that described on Schedule 4.01(f)
hereto.

 

(g) The Consolidated balance sheet of Digital Realty Predecessor as at December
31, 2003 and the related Consolidated statement of income and Consolidated
statement of cash flows of Digital Realty Predecessor for the fiscal year then
ended, accompanied by an unqualified opinion of KPMG LLP, independent public
accountants, and the Consolidated balance sheet of Digital Realty Predecessor as
at June 30, 2004, and the related Consolidated statement of income and
Consolidated statement of cash flows of Digital Realty Predecessor for the six
months then ended, copies of which have been furnished to each Lender Party,
fairly present, subject, in the case of such balance sheet as at June 30, 2004,
and such statements of income and cash flows for the six months then ended, to
year-end audit adjustments, the Consolidated financial condition of Digital
Realty Predecessor as at such dates and the Consolidated results of operations
of Digital Realty Predecessor for the periods ended on such dates, all in
accordance with generally accepted accounting principles applied on a consistent
basis, and since December 31, 2003, there has been (i) with respect to the
period prior to the Closing Date, no material adverse change in the business,
condition (financial or otherwise) results of operations or prospects of Digital
Realty Predecessor, and (ii) with respect to any period after the Closing Date,
no Material Adverse Change.

 

49



--------------------------------------------------------------------------------

(h) The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Parent Guarantor and its Subsidiaries delivered
to the Lender Parties pursuant to Section 3.01(a)(ix) or 5.03 were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Parent Guarantor’s best
estimate of its future financial performance.

 

(i) Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender Party in connection with the negotiation and syndication of the
Loan Documents or pursuant to the terms of the Loan Documents contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not misleading.

 

(j) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance or
drawings under any Letter of Credit will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.

 

(k) Neither any Loan Party nor any of its Subsidiaries nor any general partner
or managing member of any Loan Party, as applicable, is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. Without limiting the generality of the foregoing, each Loan
Party and each of its Subsidiaries and each general partner or managing member
of any Loan Party, as applicable: (i) is primarily engaged, directly or through
a wholly-owned subsidiary or subsidiaries, in a business or businesses other
than that of (A) investing, reinvesting, owning, holding or trading in
securities or (B) issuing face-amount certificates of the installment type; (ii)
is not engaged in, does not propose to engage in and does not hold itself out as
being engaged in the business of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (iii) does not own or propose to acquire investment securities (as defined
in the Investment Company Act of 1940, as amended) having a value exceeding
forty percent (40%) of the value of such company’s total assets (exclusive of
government securities and cash items) on an unconsolidated basis; (iv) has not
in the past been engaged in the business of issuing face-amount certificates of
the installment type; and (v) does not have any outstanding face-amount
certificates of the installment type. Neither any Loan Party nor any of its
Subsidiaries nor any general partner or managing member of any Loan Party or
Subsidiary of a Loan Party that is a partnership or a limited liability company,
as applicable, is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

 

(l) Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter, corporate, partnership, membership or
other governing restriction that would be reasonably likely to have a Material
Adverse Effect (absent a material default under a Material Contract).

 

50



--------------------------------------------------------------------------------

(m) Each of the Assets listed on Schedule II hereto satisfies all Unencumbered
Asset Conditions. The Loan Parties are the legal and beneficial owners of the
Unencumbered Assets free and clear of any Lien, except for the Liens permitted
under the Loan Documents.

 

(n) Set forth on Schedule 4.01(n) hereto is a complete and accurate list of all
Existing Debt (other than Surviving Debt), showing as of the date hereof the
obligor and the principal amount outstanding thereunder.

 

(o) Set forth on Schedule 4.01(o) hereto is a complete and accurate list of all
Surviving Debt, showing as of the date hereof the obligor and the principal
amount outstanding thereunder, the maturity date thereof and the amortization
schedule therefor.

 

(p) Set forth on Schedule 4.01(p) hereto is a complete and accurate list of all
Liens on the property or assets of any Loan Party or, with respect to Debt for
Borrowed Money, any of its Subsidiaries, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto.

 

(q) Set forth on Schedule 4.01(q) hereto is a complete and accurate list of all
material Real Property owned by any Loan Party or any of its Subsidiaries,
showing as of the date hereof, and as of each other date such Schedule 4.01(q)
is required to be supplemented pursuant to Section 5.03(i), the street address,
county or other relevant jurisdiction, state, record owner and book value
thereof. Each Loan Party or such Subsidiary has good, marketable and insurable
fee simple title to such Real Property, free and clear of all Liens, other than
Liens created or permitted by the Loan Documents.

 

(r) Set forth on Schedule 4.01(r) hereto is a complete and accurate list of all
leases of material Real Property under which any Loan Party or any of its
Subsidiaries is the lessee, showing as of the date hereof, and as of each other
date such Schedule 4.01(r) is required to be supplemented pursuant to Section
5.03(i), the street address, county or other relevant jurisdiction, state,
lessor, lessee, expiration date and annual rental cost thereof. Each such lease
is the legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms.

 

(s) (i) Except as otherwise set forth on Part I of Schedule 4.01(s) hereto, the
operations and properties of each Loan Party and each of its Subsidiaries comply
in all material respects with all applicable Environmental Laws and
Environmental Permits, there is no past non-compliance with such Environmental
Laws and Environmental Permits that has resulted in any ongoing material costs
or obligations or that is reasonably expected to result in any future material
costs or obligations, and no circumstances exist that could be reasonably likely
to (A) form the basis of an Environmental Action against any Loan Party or any
of its Subsidiaries or any of their properties that could have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law.

 

(ii) Except as otherwise set forth on Part II of Schedule 4.01(s) hereto, none
of the properties currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries is listed or proposed for listing on the NPL or any
analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground or above ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous

 

51



--------------------------------------------------------------------------------

Materials are being or have been treated, stored or disposed on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries that is reasonably expected to result in material liability to any
Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.

 

(iii) Except as otherwise set forth on Part III of Schedule 4.01(s) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

 

(t) Each Loan Party and each Subsidiary is in compliance with the requirements
of all Laws (including, without limitation, the Securities Act and the
Securities Exchange Act, and the applicable rules and regulations thereunder,
state securities law and “Blue Sky” laws) applicable to it and its business,
where the failure to so comply could reasonably be expected to have a Material
Adverse Effect.

 

(u) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
could reasonably be expected to have a Material Adverse Effect.

 

(v) Each Loan Party has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement (and in the case of the Guarantors, to
give the guaranty under this Agreement) and each other Loan Document to which it
is or is to be a party, and each Loan Party has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.

 

(w) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.

 

(x) No Loan Party has made any extension of credit to any of its directors or
executive officers in contravention of any applicable restrictions set forth in
Section 402(a) of Sarbanes-Oxley.

 

(y) Set forth on Part A of Schedule 4.01(y) hereto is a complete and accurate
list of all Excluded Subsidiaries and their respective Excluded Subsidiary
Agreements existing on the date hereof.

 

52



--------------------------------------------------------------------------------

(z) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or is reasonably expected to result in
a material liability of any Loan Party or any ERISA Affiliate.

 

(ii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service, is complete and accurate in all material respects and fairly
presents the funding status of such Plan, and since the date of such Schedule B
there has been no material adverse change in such funding status.

 

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.

 

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, in each case, except
as would not reasonably be expected to result in a Material Adverse Effect.

 

ARTICLE V

COVENANTS OF THE LOAN PARTIES

 

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970; provided, however that the failure to
comply with the provisions of this Section 5.01(a) shall not constitute a
default hereunder so long as such non-compliance is the subject of a Good Faith
Contest.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Loan Parties nor any of
their Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is the subject of a Good Faith Contest, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

 

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits, except where such non-compliance
could not reasonably expected to result in a Material Adverse Effect; obtain and
renew and cause each of its Subsidiaries to obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct, and cause each
of its Subsidiaries to conduct, any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action necessary to remove
and clean up all Hazardous Materials from any of its properties, in

 

53



--------------------------------------------------------------------------------

accordance with the requirements of all Environmental Laws; provided, however,
that neither the Loan Parties nor any of their Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is the subject of a Good Faith Contest.

 

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.

 

(e) Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrower only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve such rights
or franchises is not reasonably likely to result in a Material Adverse Effect
(it being understood that the foregoing shall not prohibit, or be violated as a
result of, any transactions by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(d) or (e) below).

 

(f) Visitation Rights. At any reasonable time and from time to time, permit the
Administrative Agent, or any agent or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, any Loan Party and any of its Subsidiaries, and to discuss
the affairs, finances and accounts of any Loan Party and any of its Subsidiaries
with any of their general partners, managing members, officers or directors.

 

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with GAAP.

 

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so would not have a Material Adverse Effect.

 

(i) Transactions with Affiliates and Excluded Subsidiaries. Conduct, and cause
each of its Subsidiaries to conduct, all transactions otherwise permitted under
the Loan Documents with any of their Affiliates (other than transactions
exclusively among or between the Loan Parties) or with any Excluded Subsidiary
on terms that are fair and reasonable and no less favorable to such Loan Party
or such Subsidiary than it would obtain at the time in a comparable arm’s-length
transaction with a Person not an Affiliate.

 

(j) Covenant to Guarantee Obligations. Each applicable Loan Party shall, in each
case at its expense:

 

(i) Within 15 days after any Excluded Subsidiary Agreement terminates or
otherwise becomes ineffective as to the Excluded Subsidiary party to such
agreement,

 

54



--------------------------------------------------------------------------------

cause such Excluded Subsidiary to duly execute and deliver to the Administrative
Agent a Guaranty Supplement in substantially the form of Exhibit C hereto, or
such other guaranty supplement in form and substance satisfactory to the
Administrative Agent, guaranteeing the Obligations of the other Loan Parties
under the Loan Documents, unless such Excluded Subsidiary (or a related Excluded
Subsidiary) shall incur Non-Recourse Debt permitted under Section 5.02(b)(ii)(G)
within 60 days after the termination of such Excluded Subsidiary Agreement, and
in such case the agreement in respect of such Non-Recourse Debt shall be deemed
to be an Excluded Subsidiary Agreement and the Borrower shall, or cause such
Excluded Subsidiary to, promptly deliver to the Administrative Agent (x) a copy
of such agreement in respect of such Non-Recourse Debt and (y) an amended
Schedule 4.01(y) that sets forth such agreement in respect of such Non-Recourse
Debt opposite the name of such Excluded Subsidiary.

 

(ii) Within 15 days after the formation or acquisition of any new direct or
indirect Subsidiary (other than a Foreign Subsidiary) by any Loan Party, cause
each such Subsidiary (other than a Subsidiary (x) that is prohibited by the
terms of any loan agreement or indenture or other agreement to which it or a
related Excluded Subsidiary is a party (or a default under any such agreement
would result therefrom) from providing guarantees of the Obligations of the Loan
Parties under the Loan Documents, (y) that is being formed with the intent to
incur Non-Recourse Debt permitted under Section 5.02(b)(ii)(G) in respect of
Assets that are not Unencumbered Assets, or (z) that is inactive or holds de
minimis assets (any Subsidiary described in clauses (x), (y) or (z) of this
parenthetical, a “Limited Subsidiary”)), and cause each direct and indirect
parent of such Subsidiary that is not a Limited Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
Guaranty Supplement in substantially the form of Exhibit C hereto, or such other
guaranty supplement in form and substance satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ Obligations under the Loan
Documents, provided that upon the formation or acquisition of any Limited
Subsidiary, each such Limited Subsidiary shall be deemed to be an Excluded
Subsidiary and each such loan agreement or indenture or other material agreement
that restricts such Limited Subsidiary from providing guarantees of the
Obligations of the Loan Parties under the Loan Documents shall be deemed to be
an Excluded Subsidiary Agreement, and the Borrower shall, or cause such Limited
Subsidiary to, promptly deliver to the Administrative Agent (1) copies of such
agreements or indentures in respect of such Non-Recourse Debt and (2) an amended
Schedule 4.01(y) that sets forth such agreements or indentures in respect of
such Non-Recourse Debt opposite the name of such Limited Subsidiary.

 

(iii) Upon the request by the Borrower that any Asset (a “Proposed Unencumbered
Asset”) be added as an Unencumbered Asset, in each case at the Borrower’s
expense:

 

(A) within 10 days after such request, furnish to the Administrative Agent the
following items:

 

(1) a description, in detail reasonably satisfactory to the Administrative
Agent, of the Proposed Unencumbered Asset,

 

(2) a certificate of the Chief Financial Officer (or other Responsible Officer)
of the Borrower confirming that (x) such Asset satisfies all Unencumbered Asset
Conditions, and (y) the addition of such Proposed Unencumbered Asset as an
Unencumbered Asset shall not cause or result in a Default or Event of Default,

 

55



--------------------------------------------------------------------------------

(3) confirmation that the Loan Parties are in compliance with the covenants
contained in Section 5.04 (both immediately before and on a pro forma basis
immediately after the addition of such Proposed Unencumbered Asset as an
Unencumbered Asset), evidenced by a certificate of the Chief Financial Officer
(or other Responsible Officer) of the Borrower delivered to the Administrative
Agent prior to such addition demonstrating such compliance,

 

(4) each of the items set forth in Sections 3.01(a)(iii) and, if applicable,
(x), mutatis mutandis, in each case in respect of such Proposed Unencumbered
Asset, and

 

(5) a revised Schedule II hereto reflecting the addition of such Proposed
Unencumbered Asset, provided that for purposes of the definition of the term
Unencumbered Assets (and subject to the proviso immediately following below),
such revised Schedule II shall become effective only upon satisfaction of each
of the conditions set forth in this Section 5.01(j)(iii);

 

provided, however, that the failure to comply with one or more of the
Unencumbered Asset Conditions or clause (4) above shall not preclude the
addition of any Proposed Unencumbered Asset as an Unencumbered Asset so long as
the Required Lenders shall have expressly consented to the addition of such
Asset as an Unencumbered Asset notwithstanding the failure to satisfy either or
both of such conditions; and

 

(B) as promptly as possible, furnish to the Administrative Agent such other
approvals or documents as any Lender Party through the Administration Agent may
reasonably request.

 

(k) Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender Party through the Administrative Agent, correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof.

 

(l) Performance of Material Contracts. Perform and observe in all material
respects all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, enforce in all material respects each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time reasonably requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so.

 

(m) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Borrower
or any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, except, in the case

 

56



--------------------------------------------------------------------------------

of Subsidiaries of the Borrower only, if in the reasonably business judgment of
such Subsidiary it is in its best economic interest not to maintain such lease
or prevent such lapse, termination, forfeiture or cancellation and such failure
to maintain such lease or prevent such lapse, termination, forfeiture or
cancellation is not in respect of a Qualifying Ground Lease for an Unencumbered
Asset and is not otherwise reasonably likely to result in a Material Adverse
Effect, notify the Administrative Agent of any default by any party with respect
to such leases and cooperate with the Administrative Agent in all respects to
cure any such default, and cause each of its Subsidiaries to do so.

 

(n) Interest Rate Hedging. Enter into within 30 days after the Closing Date, and
maintain at all times thereafter, interest rate Hedge Agreements (i) with
Persons reasonably acceptable to the Administrative Agent, (ii) providing either
an interest-rate swap for a fixed rate of interest reasonably acceptable to the
Administrative Agent or an interest-rate cap at an interest rate reasonably
acceptable to the Administrative Agent, (iii) covering a notional amount equal
to the amount, if any, by which (A) 66  2/3% of Consolidated Debt for Borrowed
Money of the Parent and its Subsidiaries exceeds (B) all Consolidated Debt for
Borrowed Money of the Parent and its Subsidiaries then accruing interest at a
fixed rate acceptable to the Administrative Agent and (iv) otherwise on terms
and conditions reasonably acceptable to the Administrative Agent.

 

(o) Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT and elect to be treated as a REIT under all
applicable laws, rules and regulations.

 

(p) NYSE Listing. In the case of the Parent Guarantor, at all times cause its
common shares to be duly listed on the New York Stock Exchange or other national
stock exchange.

 

(q) Sarbanes-Oxley. Comply at all times with all applicable provisions of
Section 402(a) of Sarbanes-Oxley.

 

(r) Certain Excluded Subsidiaries. After the Closing Date, (i) use best efforts
to obtain such consents of lenders as may be required to permit those
Subsidiaries presently designated as Excluded Subsidiaries solely on the basis
of restrictive provisions in their charters to become Guarantors hereunder, and
(ii) within 10 days after obtaining any such required consents, (x) cause the
applicable Subsidiary to execute and deliver to the Administrative Agent a
Guaranty Supplement in substantially the form of Exhibit C hereto, or such other
guaranty supplement in form and substance satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ Obligations under the Loan
Documents, and (y) deliver or cause the applicable Subsidiary to deliver an
amended Schedule 4.01(y) that no longer lists such Subsidiary as an Excluded
Subsidiary.

 

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, no Loan Party will, at any time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement (other than such financing statements filed solely as a precaution in
respect of true leases entered in the ordinary course of business) that names
such Loan Party or any of its Subsidiaries as debtor, or sign or

 

57



--------------------------------------------------------------------------------

suffer to exist, or permit any of its Subsidiaries to sign or suffer to exist,
any security agreement authorizing any secured party thereunder to file such
financing statement, or assign, or permit any of its Subsidiaries to assign, any
accounts or other right to receive income, except, in the case of the Loan
Parties (other than the Parent Guarantor) and their respective Subsidiaries:

 

(i) Permitted Liens;

 

(ii) Liens described on Schedule 4.01(p) hereto;

 

(iii) purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of any such equipment to be subject to such
Liens, or Liens existing on any such equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price), or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that no such
Lien shall extend to or cover any property other than the equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; and provided further that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (iii) shall not exceed the amount
permitted under Section 5.02(b)(ii)(B) at any time outstanding;

 

(iv) Liens arising in connection with Capitalized Leases permitted under Section
5.02(b)(ii)(C), provided that no such Lien shall extend to or cover any assets
other than the assets subject to such Capitalized Leases;

 

(v) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with any Loan Party or any Subsidiary of any
Loan Party or becomes a Subsidiary of any Loan Party, provided that such Liens
were not created in contemplation of such merger, consolidation or acquisition
and do not extend to any assets other than those of the Person so merged into or
consolidated with such Loan Party or such Subsidiary or acquired by such Loan
Party or such Subsidiary;

 

(vi) other Liens securing Non-Recourse Debt permitted under Section
5.02(b)(ii)(G);

 

(vii) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (v) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal of the Debt secured thereby; and

 

(viii) other Liens incurred in the ordinary course of business with respect to
obligations in an amount not to exceed $1,000,000 in the aggregate at any time.

 

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

 

(i) in the case of any Loan Party or any Subsidiary of a Loan Party, Debt owed
to any other Loan Party or any wholly-owned Subsidiary of any Loan Party (other
than an Excluded Subsidiary), provided that, in each case, such Debt (y) shall
be on terms acceptable to the Administrative Agent and (z) shall be evidenced by
promissory notes in

 

58



--------------------------------------------------------------------------------

form and substance satisfactory to the Administrative Agent, which promissory
notes shall (unless payable to the Borrower) by their terms be subordinated to
the Obligations of the Loan Parties under the Loan Documents;

 

(ii) in the case of each Loan Party (other than the Parent Guarantor) and its
Subsidiaries,

 

(A) Debt under the Loan Documents,

 

(B) Debt secured by Liens permitted by Section 5.02(a)(iii) not to exceed in the
aggregate $5,000,000 at any time outstanding,

 

(C) (1) Capitalized Leases (other than with respect to Real Property) not to
exceed in the aggregate $5,000,000 at any time outstanding, and (2) in the case
of Capitalized Leases (other than with respect to Real Property) to which any
Subsidiary of a Loan Party is a party, Debt of such Loan Party of the type
described in clause (i) of the definition of “Debt” guaranteeing the Obligations
of such Subsidiary under such Capitalized Leases,

 

(D) the Surviving Debt described on Schedule 4.01(o) hereto and any Refinancing
Debt, extending, refunding or refinancing such Surviving Debt,

 

(E) Debt in respect of Hedge Agreements entered into by the Borrower and
designed to hedge against fluctuations in interest rates or foreign exchange
rates incurred in the ordinary course of business and consistent with prudent
business practice,

 

(F) unsecured Debt incurred in the ordinary course of business for borrowed
money, maturing within one year from the date created, and aggregating, on a
Consolidated basis, not more than $5,000,000 at any one time outstanding,

 

(G) Non-Recourse Debt (including, without limitation, the JV Pro Rata Share of
Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Unencumbered Assets, the incurrence of which would not result in a Default under
Section 5.04 or any other provision of this Agreement, and

 

(H) Recourse Debt not secured by any Lien in an amount not to exceed in the
aggregate the sum of (1) 5% of Total Asset Value, plus (2) the amount, if any,
by which $200,000,000 exceeds the aggregate amount of the Revolving Credit
Facility; provided, however, that if at any time the Parent Guarantor shall
maintain a Debt Rating from S&P of at least BBB – or a Debt Rating from Moody’s
of at least Baa3, then the limitation set forth above in this clause (H) shall
not apply and Recourse Debt shall be permitted to the extent the incurrence of
such Recourse Debt would not result in a Default or Event of Default by the
Parent Guarantor in respect of its financial covenants in Section 5.04(a);

 

(iii) in the case of the Parent Guarantor or any of its Subsidiaries, Debt under
Customary Carve-Out Agreements; and

 

59



--------------------------------------------------------------------------------

(iv) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

 

(c) Change in Nature of Business. Engage in, or permit any of its Subsidiaries
to engage in, any material new line of business different from those lines of
business conducted by the Borrower or any of its Subsidiaries on the Closing
Date (after giving effect to the Formation Transactions, the IPO and the other
transactions contemplated by the Loan Documents), including the ownership,
acquisition, development, construction, rental and management of Real Property
(including all Assets), and activities substantially related, necessary or
incidental thereto

 

(d) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Loan Party may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary of a
Loan Party (provided that if one or more of such Subsidiaries is also a Loan
Party, a Loan Party shall be the surviving entity) or any other Loan Party
(provided that such Loan Party or, in the case of any Loan Party other than the
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party or another Loan Party is the surviving entity, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom. Notwithstanding any other
provision of this Agreement, (y) any Subsidiary of a Loan Party (other than the
Borrower and any Subsidiary that is the direct owner of an Unencumbered Asset)
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and the
assets or proceeds from the liquidation or dissolution of such Subsidiary are
transferred to the Borrower or any Subsidiary thereof, which Subsidiary shall be
a Loan Party if the Subsidiary being liquidated or dissolved is a Loan Party,
provided that no Default or Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom,
and (z) any Loan Party or Subsidiary of a Loan Party shall be permitted to
effect any Transfer of Unencumbered Assets through the sale or transfer of the
direct or indirect Equity Interests in the Subsidiary of such Loan Party that
owns such Unencumbered Assets so long as Section 5.02(e) would otherwise permit
the Transfer of all Unencumbered Assets owned by such Subsidiary at the time of
such sale or transfer of such Equity Interests. Upon the sale or transfer of
Equity Interests in any Subsidiary or Subsidiaries of a Loan Party permitted
under clause (z) above, the Administrative Agent shall, upon the request of the
Borrower, release such Subsidiary or Subsidiaries from the Guaranty.

 

(e) Sales, Etc. of Assets. (i) In the case of the Parent Guarantor, sell, lease,
transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any assets and (ii) in the case of the Loan
Parties (other than the Parent Guarantor), sell, lease (other than enter into
Tenancy Leases), transfer or otherwise dispose of, or grant any option or other
right to purchase, lease (other than any option or other right to enter into
Tenancy Leases) or otherwise acquire, or permit any of its Subsidiaries to sell,
lease, transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire (each action described in clause (ii) of
this subsection (e) being a “Transfer”), any Unencumbered Asset or Unencumbered
Assets (or any direct or indirect Equity Interests in the owner thereof) other
than the following Transfers, which shall be permitted hereunder only so long as
no Default or Event of Default shall exist or would result therefrom:

 

(A) the Transfer of any Unencumbered Asset or Unencumbered Assets from any Loan
Party to another Loan Party or from a Subsidiary of a Loan Party to another
Subsidiary of such Loan Party or any other Loan Party, and

 

60



--------------------------------------------------------------------------------

(B) the Transfer of any Unencumbered Asset or Unencumbered Assets to any Person,
or the designation of an Unencumbered Asset or Unencumbered Assets as a
non-Unencumbered Asset or non-Unencumbered Assets, in each case with the
intention that such Unencumbered Asset or Unencumbered Assets, upon consummation
of such Transfer or upon such designation, shall no longer constitute an
Unencumbered Asset or Unencumbered Assets for purposes of this Agreement,
provided, that (x) the remaining Unencumbered Assets continue to satisfy all
Unencumbered Asset Conditions and (y) the Loan Parties shall be in compliance
with the covenants contained in Section 5.04 both immediately before and on a
pro forma basis immediately after giving effect to such Transfer, provided,
further, that compliance with the foregoing proviso shall be evidenced by a
certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Borrower delivered to the Administrative
Agent prior to the date of such Transfer demonstrating such compliance, together
with supporting information in detail reasonably satisfactory to the
Administrative Agent.

 

If, at any time after the designation in accordance with the foregoing clause
(B) of all Unencumbered Assets of any Property-Level Subsidiary as
non-Unencumbered Assets, such Subsidiary shall incur any Debt not prohibited by
Section 5.02(b) pursuant to an agreement that could qualify as an Excluded
Subsidiary Agreement hereunder, (i) the Administrative Agent shall, upon the
request of the Borrower, release such Subsidiary (and any other Subsidiary
related thereto to the extent reasonably requested by the Borrower) from the
Guaranty, (ii) such Subsidiary or Subsidiaries shall constitute Excluded
Subsidiaries hereunder and such agreement shall constitute an Excluded
Subsidiary Agreement hereunder, and (iii) the Borrower shall, or cause such
Excluded Subsidiaries to, promptly deliver to the Administrative Agent (x) a
copy of such Excluded Subsidiary Agreement in respect of such Debt and (y) an
amended Schedule 4.01(y) that sets forth such Excluded Subsidiary Agreement
opposite the name of such Excluded Subsidiaries.

 

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person other than:

 

(i) Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in Subsidiaries and,
in the case of the Loan Parties (other than the Parent Guarantor) and their
Subsidiaries, Investments in Assets (including by asset or Equity Interest
acquisitions), in each case subject, where applicable, to the limitations set
forth in Section 5.02(f)(iv);

 

(ii) Investments in Cash Equivalents;

 

(iii) Investments consisting of intercompany Debt permitted under Section
5.02(b)(i);

 

(iv) Investments consisting of the following items so long as (y) the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, at any time, 25% of Total Asset Value at such time,
and (z) the aggregate amount of each of the following items of Investments does
not exceed the specified percentage of Total Asset Value set forth below:

 

(A) Investments in land and Development Assets (including such assets that such
Person has contracted to purchase for development with or without options to
terminate the purchase agreement), so long as the aggregate amount of such
Investments, calculated on the basis of the greater of actual cost or budgeted
cost, does not at any time exceed 5.0% of Total Asset Value at such time;
provided, however, that the limitation set forth in this clause (A) shall not
apply to any Development Asset that is 90% pre-leased pursuant to duly executed
Tenancy Leases and all completion and performance guarantees pertaining to such
Development Asset are reasonably satisfactory to the Administrative Agent, and

 

61



--------------------------------------------------------------------------------

(B) Investments in Joint Ventures of any Loan Party so long as the aggregate
amount of such Investments outstanding does not at any time exceed 25% of Total
Asset Value of the Parent Guarantor and its Subsidiaries, as determined in
accordance with GAAP, at such time;

 

(v) Investments by the Borrower in Hedge Agreements permitted under Section
5.02(b)(ii)(E);

 

(vi) To the extent permitted by applicable law, advances to officers, directors
and employees of any Loan Party or any Subsidiary of any Loan Party in the
ordinary course of business, for travel, entertainment, relocation and analogous
ordinary business purposes;

 

(vii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business in an aggregate amount not to exceed
$5,000,000; and

 

(viii) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

 

(g) Restricted Payments. In the case of the Parent Guarantor, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such; provided, however, that the Parent Guarantor may declare and pay dividends
or make other distributions of common stock or cash only (i) so long as no Event
of Default under Sections 6.01(a), (c) or (e) shall have occurred and be
continuing, (y) in an aggregate amount not to exceed during any four consecutive
fiscal quarters of the Parent Guarantor 95% of Funds From Operations for such
four fiscal quarter period, or (z) as may otherwise be required to avoid the
imposition of income or excise taxes on the Parent Guarantor, and (ii) so long
as no Event of Default of the type described in Sections 6.01(a) or (e) shall
have occurred and be continuing, as may be required to comply with Section
5.01(o).

 

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its limited
liability company agreement, certificate

 

62



--------------------------------------------------------------------------------

of incorporation or bylaws or other constitutive documents, provided that any
amendment to any such constitutive document that would be adverse to any of the
Lender Parties shall be deemed “material” for purposes of this Section; and
provided further that any amendment to any such constitutive document that would
designate such Subsidiary as a “special purpose entity” or otherwise confirm
such Subsidiary’s status as a “special purpose entity” shall be deemed “not
material” for purposes of this Section.

 

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

 

(j) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

 

(k) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) any agreement or instrument evidencing Surviving Debt or
Refinancing Debt, (iii) any agreement evidencing any Non-Recourse Debt permitted
under this Agreement so long as any such limiting agreement or arrangement in
such agreement may be triggered only by a default or event of default under the
terms of such agreement or is on customary terms otherwise satisfactory to the
Administrative Agent; (iv) any agreement in effect at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower and (v) any Excluded Subsidiary Agreement.

 

(l) Amendment, Etc. of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract or give any consent, waiver or
approval thereunder, waive any default under or breach of any Material Contract,
agree in any manner to any other amendment, modification or change of any term
or condition of any Material Contract or take any other action in connection
with any Material Contract that would materially impair the value of the
interest or rights of any Loan Party thereunder or that would impair or
otherwise materially adversely affect the interest or rights of the
Administrative Agent or any Lender Party, or permit any of its Subsidiaries to
do any of the foregoing.

 

(m) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, any Unencumbered Assets), except (i)
pursuant to the Loan Documents, (ii) pursuant to any Excluded Subsidiary
Agreement, or (iii) in connection with (A) any Surviving Debt and any
Refinancing Debt extending, refunding or refinancing such Surviving Debt, (B)
any purchase money Debt permitted by Section 5.02(b)(ii)(B) solely to the extent
that the agreement or instrument governing such Debt prohibits a Lien on the
property acquired with the proceeds of such Debt, (C) any Capitalized Lease
permitted by Section 5.02(b)(ii)(C) solely to the extent that such Capitalized
Lease prohibits a Lien on the property subject thereto, or (D) any Debt
outstanding on the date any Subsidiary of the Borrower becomes such a Subsidiary
(so long as such agreement was not entered into solely in contemplation of such
Subsidiary becoming a Subsidiary of the Borrower).

 

63



--------------------------------------------------------------------------------

(n) Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
not enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrower and its Subsidiaries under Sections 5.01 and 5.02
without regard to any of the enumerated exceptions to such covenants), other
than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity Investments in the Borrower and its Subsidiaries, provided each such
Investment (A) shall be on terms acceptable to the Administrative Agent and (B)
shall be evidenced by stock certificates, promissory notes or instruments in
form and substance satisfactory to the Administrative Agent; (v) engaging in any
activity necessary or desirable to continue to qualify as a REIT and (vi)
activities incidental to each of the foregoing.

 

(o) Excluded Subsidiaries. Enter into or suffer to exist, or permit any Excluded
Subsidiary to enter into or suffer to exist, any agreement prohibiting or
conditioning (i) the guaranty by such Excluded Subsidiary of the Obligations of
the Loan Parties under the Loan Documents or (ii) the creation or assumption of
any Lien upon any of such Excluded Subsidiary’s property or assets, except (x)
as would be permitted under Section 5.02(m) or 5.01(e), (y) pursuant to an
Excluded Subsidiary Agreement in effect on the later of the Effective Date and
the date on which such Excluded Subsidiary becomes a Subsidiary of such Loan
Party or (z) in connection with the incurrence by such Excluded Subsidiary (or
Subsidiary of the Borrower directly related Subsidiary thereto) of Debt
permitted under Section 5.02(b)(ii)(G) or 5.02(b)(ii)(H).

 

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent for
transmission to the Lender Parties in accordance with Section 9.02(b):

 

(a) Default Notice. As soon as possible and in any event within three days after
a Responsible Officer obtains knowledge of the occurrence of each Default or any
event, development or occurrence reasonably likely to have a Material Adverse
Effect, in each case, if continuing on the date of such statement, a statement
of the Chief Financial Officer (or other Responsible Officer) of the Parent
Guarantor setting forth details of such Default or such event, development or
occurrence and the action that the Parent Guarantor has taken and proposes to
take with respect thereto.

 

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by an opinion reasonably acceptable to the Administrative Agent of
KPMG LLP or other independent public accountants of recognized standing
reasonably acceptable to the Administrative Agent, together with (i) a
certificate of such accounting firm to the Lender Parties stating that in the
course of the regular audit of the business of the Parent Guarantor and its

 

64



--------------------------------------------------------------------------------

Subsidiaries, which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default with respect to Section 5.04 has occurred and is
continuing, or if, in the opinion of such accounting firm, a Default with
respect to Section 5.04 has occurred and is continuing, a statement as to the
nature thereof, (ii) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by such accountants in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Section 5.04, provided that in the event of any change in GAAP used
in the preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP and
(iii) a certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Parent Guarantor
has taken and proposes to take with respect thereto.

 

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer
(or other Responsible Officer performing similar functions) of the Parent
Guarantor as having been prepared in accordance with GAAP (it being acknowledged
that a copy of the quarterly financials filed by the Parent Guarantor with the
Securities and Exchange Commission shall satisfy the foregoing requirements),
together with (i) a certificate of said officer stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto and (ii) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
the Parent Guarantor in determining compliance with the covenants contained in
Section 5.04, provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP,
provided further, that items that would otherwise be required to be furnished
pursuant to this Section 5.03(c) prior to the 45th day after the Closing Date
shall be furnished on or before the 45th day after the Closing Date.

 

(d) Unencumbered Assets Certificate. As soon as available and in any event
within 30 days after the end of each month, an Unencumbered Assets Certificate,
as at the end of such month, certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor.

 

(e) Unencumbered Assets Financials. As soon as available and in any event within
30 days after the end of each month, financial information in respect of all
Unencumbered Assets, in form and detail satisfactory to the Administrative
Agent.

 

65



--------------------------------------------------------------------------------

(f) Annual Budgets. As soon as available and in any event no later than 45 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form satisfactory to the Administrative Agent, of balance
sheets, income statements and cash flow statements on a monthly basis for the
then current Fiscal Year and on an annual basis for each Fiscal Year thereafter
until the Termination Date.

 

(g) Material Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f), and promptly after the occurrence thereof,
notice of any material adverse change in the status or the financial effect on
any Loan Party or any of its Subsidiaries of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto.

 

(h) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to the holders of its Equity Interests, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the Securities and
Exchange Commission or any governmental authority that may be substituted
therefor, or with any national securities exchange.

 

(i) Real Property. As soon as available and in any event within 30 days after
the end of each Fiscal Year, a report supplementing Schedules 4.01(q) and
4.01(r) hereto, including an identification of all owned and leased real
property disposed of by any Loan Party or any of its Subsidiaries during such
Fiscal Year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, book value thereof and, in the
case of leases of property, lessor, lessee, expiration date and annual rental
cost thereof) of all Real Property acquired or leased by any Loan Party or any
of its Subsidiaries during such Fiscal Year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete.

 

(j) Assets Report. As soon as available and in any event within 45 days after
the end of each quarter of each Fiscal Year, a report listing all Assets of the
Parent Guarantor and its Subsidiaries as of the end of such quarter in form and
substance reasonably satisfactory to the Administrative Agent.

 

(k) Environmental Conditions. Give notice in writing to the Administrative Agent
(i) promptly upon obtaining knowledge of any material violation of any
Environmental Law affecting any Asset or the operations thereof or the
operations of any of its Subsidiaries, (ii) promptly upon obtaining knowledge of
any known release, discharge or disposal of any Hazardous Materials at, from, or
into any Asset which it reports in writing or is reportable by it in writing to
any governmental authority and which is material in amount or nature or which
could reasonably be expected to materially adversely affect the value of such
Asset, (iii) promptly upon its receipt of any notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
may result in an Environmental Action, including a notice or claim of liability
or potential responsibility from any third party (including without limitation
any federal, state or local governmental officials) and including notice of any
formal inquiry, proceeding, demand, investigation or other action with regard to
(A) such Loan Party’s or any other Person’s operation of any Asset, (B)
contamination on, from or into any Asset, or (C) investigation or remediation of
off-site locations at which such Loan Party or any of its predecessors are
alleged to have directly

 

66



--------------------------------------------------------------------------------

or indirectly disposed of Hazardous Materials, or (iv) upon such Loan Party’s
obtaining knowledge that any expense or loss has been incurred by such
governmental authority in connection with the assessment, containment, removal
or remediation of any Hazardous Materials with respect to which such Loan Party
or any Joint Venture may be liable or for which a Lien may be imposed on any
Asset, provided that any of the events described in clauses (i) through (iv)
above would have a Material Adverse Effect or could reasonably be expected to
result in an Environmental Action with respect to any Unencumbered Asset.

 

(l) Unencumbered Asset Conditions. Promptly after discovery of any condition or
event which causes any of the Assets listed as Unencumbered Assets on Schedule
II hereto to no longer comply with the requirements set forth in the definition
of Unencumbered Asset Conditions, provide the Administrative Agent with notice
thereof.

 

(m) Other Information. Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender Party through the Administrative Agent, may from time to
time reasonably request.

 

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:

 

(a) Parent Guarantor Financial Covenants.

 

(i) Maximum Total Leverage Ratio: Maintain (A) at the end of each fiscal quarter
of the Parent Guarantor ending during any of the periods set forth below and (B)
on the date of each Advance and the issuance or renewal of any Letter of Credit
occurring during any of the periods indicated below (both before and after
giving effect to such Advance), a Leverage Ratio not greater than the
correlative ratio indicated:

 

Period

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

9/30/04 through 6/30/06

   65.0%

7/1/06 and thereafter

   60%

 

(ii) Minimum Fixed Charge Coverage Ratio. Maintain (A) at the end of each fiscal
quarter of the Parent Guarantor and (B) on the date of each Advance (both before
and after giving effect to such Advance), a Fixed Charge Coverage Ratio of not
less than 1.75:1.00.

 

(iii) Maximum Secured Debt Leverage Ratio: Maintain (A) at the end of each
fiscal quarter of the Parent Guarantor ending during any of the periods set
forth below and (B) on the date of each Advance and the issuance or renewal of
any Letter of Credit occurring during any of the periods set forth below (both
before and after giving effect to such Advance), a Secured Debt Leverage Ratio
not greater than the correlative ratio indicated:

 

Period

--------------------------------------------------------------------------------

  

Secured Debt Leverage Ratio

--------------------------------------------------------------------------------

9/30/04 through 6/30/06

   55.0%

7/1/06 and thereafter

   45%

 

67



--------------------------------------------------------------------------------

(iv) Minimum Tangible Net Worth: Maintain at all times an excess of Total Asset
Value minus Total Debt, in each case, of the Parent Guarantor and its
Subsidiaries, of not less than the sum of $300,000,000 plus an amount equal to
75% of the proceeds of all primary issuances or primary sales of Equity
Interests of the Parent Guarantor or the Borrower consummated following the
Closing Date.

 

(b) Unencumbered Assets Financial Covenants.

 

(i) Unsecured Debt Exposure to Total Unencumbered Asset Value: Not permit at any
time Unsecured Debt Exposure to be greater than 60% of the Total Unencumbered
Asset Value at such time.

 

(ii) Minimum Unencumbered Assets Debt Service Coverage Ratio: Maintain (A) at
the end of each fiscal quarter of the Parent Guarantor and (B) at the time of
each Advance (both before and after giving effect to such Advance) an
Unencumbered Assets Debt Service Coverage Ratio of not less than 2.00:1.00.

 

All calculations described above in Sections 5.04(a) and 5.04(b) which pertain
to the fiscal quarters of the Parent Guarantor ending September 30, 2004 or
December 31, 2004 shall be made on a pro forma basis after giving effect to the
IPO and Formation Transactions. To the extent any calculations described in
Sections 5.04(a) or 5.04(b) are required to be made on any date of determination
other than the last day of a fiscal quarter of the Parent Guarantor, such
calculations shall be made on a pro forma basis to account for any acquisitions
or dispositions of Assets, and the incurrence or repayment of any Debt for
Borrowed Money relating to such Assets, that have occurred since the last day of
the fiscal quarter of the Parent Guarantor most recently ended. All such
calculations shall be reasonably acceptable to the Administrative Agent.

 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document when due and payable, in each case under this clause
(ii) within three Business Days after the same becomes due and payable; or

 

(b) any representation or warranty made by any Loan Party (or any of its
officers or the officers of its general partner or managing member, as
applicable) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or

 

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(d), (e), (f), (i), (j), (n), (o), (p)
or (q), 5.02, 5.03 or 5.04; or

 

68



--------------------------------------------------------------------------------

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or (ii)
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party; or

 

(e) (i) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Material Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise); or (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Material Debt, if (A) the effect of such event
or condition is to permit the acceleration of the maturity of such Material Debt
or otherwise permit the holders thereof to cause such Material Debt to mature,
and (B) such event or condition shall remain unremedied or otherwise uncured for
a period of 30 days; or (iii) the maturity of any such Material Debt shall be
accelerated or any such Material Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Material Debt shall be required to be made, in each
case prior to the stated maturity thereof; or

 

(f) any Loan Party shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Loan Party seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 30 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); or

 

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $10,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 45 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment or order shall not give
rise to an Event of Default under this Section 6.01(g) if and so long as (A) the
amount of such judgment or order which remains unsatisfied is covered by a valid
and binding policy of insurance between the respective Loan Party and the
insurer covering full payment of such unsatisfied amount and (B) such insurer,
which shall be rated at least “A” by A.M. Best Company, has been notified, and
has not disputed the claim made for payment, of the amount of such judgment or
order; or

 

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could have a Material Adverse Effect, and there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

69



--------------------------------------------------------------------------------

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable against any Loan Party
party to it, or any such Loan Party shall so state in writing; or

 

(j) a Change of Control shall occur;

 

(k) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $10,000,000;

 

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $2,000,000 per
annum; or

 

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $2,000,000;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to the Borrower, declare the Notes, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, (B) by notice to each party required under the terms of any agreement
in support of which a Letter of Credit is issued, request that all Obligations
under such agreement be declared to be due and payable and (C) by notice to each
Issuing Bank, direct such Issuing Bank to deliver a Default Termination Notice
to the beneficiary of each Letter of Credit issued by it, and each Issuing Bank
shall deliver such Default Termination Notices; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under any Bankruptcy Law, (y) the Commitments of each Lender Party and
the obligation of each Lender Party to make Advances (other than Letter of
Credit Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c) and
Swing Line Advances by a Lender pursuant to Section 2.02(b)) and of each Issuing
Bank to issue Letters of Credit shall automatically be terminated and (z) the
Notes, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.

 

70



--------------------------------------------------------------------------------

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or 2.17(e) or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Administrative Agent on behalf of the Lender Parties in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding. If at any time the
Administrative Agent or the Issuing Bank determines that any funds held in the
L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Administrative Agent and the Lender Parties with respect to the
Obligations of the Loan Parties under the Loan Documents, or that the total
amount of such funds is less than the aggregate Available Amount of all Letters
of Credit, the Borrower will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited and held in
the L/C Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Collateral Account that the Administrative Agent, as the case
may be, determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the relevant
Issuing Bank or Lenders, as applicable, to the extent permitted by applicable
law.

 

ARTICLE VII

GUARANTY

 

SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is a guaranty of payment and not merely of collection.

 

(b) Each Guarantor, the Administrative Agent and each other Lender Party and, by
its acceptance of the benefits of this Guaranty, each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the other Lender Parties and, by their
acceptance of the benefits of this Guaranty, the other Secured Parties hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

71



--------------------------------------------------------------------------------

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

 

SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Secured Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

 

(c) any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d) any manner of application of any assets of any Loan Party or any of its
Subsidiaries, or proceeds thereof, to all or any of the Guaranteed Obligations,
or any manner of sale or other disposition of any assets of any Loan Party or
any of its Subsidiaries for all or any of the Guaranteed Obligations or any
other Obligations of any Loan Party under the Loan Documents;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Secured Party to disclose such information);

 

(g) the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement (as hereinafter defined) or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

72



--------------------------------------------------------------------------------

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party upon the insolvency,
bankruptcy or reorganization of the Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.

 

SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice (except as
expressly provided under the Loan Documents) with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any other Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

 

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

 

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any other Secured Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Secured Party.

 

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

 

SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty, this Agreement or
any

 

73



--------------------------------------------------------------------------------

other Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, all Letters of Credit shall have expired or been
terminated, all Guaranteed Hedge Agreements shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the Termination Date and (c) the latest date of expiration or termination of
all Letters of Credit and all Guaranteed Hedge Agreements, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. If (i) any Guarantor shall make payment to any Secured Party of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, (iii) the Termination Date shall have occurred and (iv)
all Letters of Credit and all Guaranteed Hedge Agreements shall have expired or
been terminated, the Administrative Agent and the other Secured Parties will, at
such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

 

SECTION 7.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.

 

SECTION 7.06. Indemnification by Guarantors. (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Secured Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, each other Secured Party
and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of any Loan Party
enforceable against such Loan Party in accordance with their terms.

 

74



--------------------------------------------------------------------------------

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective officers, directors,
employees, agents and advisors, and each Guarantor hereby agrees not to assert
any claim against any Indemnified Party on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Advances or
the Letters of Credit, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

 

SECTION 7.07. Subordination. (a) Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

 

(b) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments in the ordinary course of business from any other Loan Party on account
of the Subordinated Obligations. After the occurrence and during the continuance
of an Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Administrative Agent otherwise agrees, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

 

(c) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(d) Turn-Over. After the occurrence and during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

(e) Administrative Agent Authorization. After the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

 

SECTION 7.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (ii) the Termination Date and (iii) the

 

75



--------------------------------------------------------------------------------

latest date of expiration or termination of all Letters of Credit and all
Guaranteed Hedge Agreements, (b) be binding upon the Guarantors, their
successors and assigns and (c) inure to the benefit of and be enforceable by the
Administrative Agent and the other Secured Parties and their successors,
transferees and assigns.

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

SECTION 8.01. Authorization and Action. Each Lender Party (in its capacities as
a Lender, the Swing Line Bank (if applicable) and as an Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto. As to any matters not expressly provided
for by the Loan Documents (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes it to personal liability or that is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give to each
Lender Party prompt notice of each notice given to it by the Borrower pursuant
to the terms of this Agreement. Notwithstanding anything to the contrary in any
Loan Document, no Person identified as a syndication agent, documentation agent,
senior manager, joint lead arranger or joint book running manager, in such
Person’s capacity as such, shall have any obligations or duties to any Loan
Party, the Administrative Agent or any other Secured Party under any of such
Loan Documents.

 

SECTION 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) in the case of the Administrative Agent, may treat the
payee of any Note as the holder thereof until the Administrative Agent receives
and accepts an Assignment and Acceptance entered into by the Lender that is the
payee of such Note, as assignor, and an Eligible Assignee, as assignee, or, in
the case of any other Agent, such Agent has received notice from the
Administrative Agent that it has received and accepted such Assignment and
Acceptance, as provided in Section 9.07; (b) may consult with legal counsel
(including counsel for any Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
Party and shall not be responsible to any Lender Party for any statements,
warranties or representations (whether written or oral) made in or in connection
with the Loan Documents; (d) shall not have any duty to ascertain or to inquire
as to the performance, observance or satisfaction of any of the terms, covenants
or conditions of any Loan Document on the part of any Loan Party or the
existence at any time of any Default under the Loan Documents or to inspect the
property (including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or telex or
other electronic communication) believed by it to be genuine and signed or sent
by the proper party or parties.

 

76



--------------------------------------------------------------------------------

SECTION 8.03. CNAI and Affiliates. With respect to its Commitments, the Advances
made by it and the Notes issued to it, CNAI shall have the same rights and
powers under the Loan Documents as any other Lender Party and may exercise the
same as though it were not the Administrative Agent; and the term “Lender Party”
or “Lender Parties” shall, unless otherwise expressly indicated, include CNAI in
its individual capacity. CNAI and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any Subsidiary of any Loan Party and any Person that may do business with
or own securities of any Loan Party or any such Subsidiary, all as if CNAI were
not the Administrative Agent and without any duty to account therefor to the
Lender Parties.

 

SECTION 8.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on the financial statements referred to in Section
4.01 and such other documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender Party and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.

 

SECTION 8.05. Indemnification by Lender Parties. (a) Each Lender Party severally
agrees to indemnify the Administrative Agent (to the extent not promptly
reimbursed by the Borrower) from and against such Lender Party’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against such Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender Party agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 9.04, to the extent that such
Agent is not promptly reimbursed for such costs and expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.

 

(b) Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse such Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

 

77



--------------------------------------------------------------------------------

(c) For purposes of this Section 8.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Revolving Credit Commitments at such time. The failure of any Lender
Party to reimburse the Administrative Agent or any Issuing Bank, as the case may
be, promptly upon demand for its ratable share of any amount required to be paid
by the Lender Parties to such Agent or such Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender Party shall be responsible for
the failure of any other Lender Party to reimburse such Agent or such Issuing
Bank, as the case may be, for such other Lender Party’s ratable share of such
amount. Without prejudice to the survival of any other agreement of any Lender
Party hereunder, the agreement and obligations of each Lender Party contained in
this Section 8.05 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.

 

SECTION 8.06. Successor Administrative Agents. The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the Lender
Parties and the Borrower and may be removed at any time with or without cause by
the Required Lenders; provided, however, that any removal of the Administrative
Agent will not be effective until it (or its Affiliate) has been replaced as an
Issuing Bank and released from all obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent, which appointment shall, provided that no Default has occurred
and is continuing, be subject to the consent of the Borrower, such consent not
to be unreasonably withheld or delayed. If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lender Parties, appoint a successor Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as an Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents. If within 45 days after written notice is given of the retiring
Agent’s resignation or removal under this Section 8.06 no successor Agent shall
have been appointed and shall have accepted such appointment, then on such 45th
day (i) the retiring Agent’s resignation or removal shall become effective, (ii)
the retiring Agent shall thereupon be discharged from its duties and obligations
under the Loan Documents and (iii) the Required Lenders shall thereafter perform
all duties of the retiring Agent under the Loan Documents until such time, if
any, as the Required Lenders appoint a successor Agent as provided above. After
any retiring Agent’s resignation or removal hereunder as an Agent shall have
become effective, the provisions of this Article VIII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was an Agent under
this Agreement.

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders, do any of the
following at any time: (i) change the number of Lenders or the percentage of (x)
the Commitments, (y) the aggregate unpaid principal amount of the Advances or
(z) the aggregate Available Amount of outstanding Letters of Credit that, in
each case, shall be required for the Lenders or any of them to take any action
hereunder, (ii) release the Borrower with

 

78



--------------------------------------------------------------------------------

respect to the Obligations or reduce or limit the obligations of any Guarantor
under Article VII or release such Guarantor or otherwise limit such Guarantor’s
liability with respect to the Guaranteed Obligations (except as otherwise
permitted under the Loan Documents), (iii) amend this Section 9.01, (iv)
increase the Commitments of the Lenders or subject the Lenders to any additional
obligations, (v) reduce the principal of, or interest on, the Notes or any fees
or other amounts payable hereunder, (vi) postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder or (vii) extend the Termination Date, other than as provided by
Section 2.16; provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Bank or each Issuing Bank, as the
case may be, in addition to the Lenders required above to take such action,
affect the rights or obligations of the Swing Line Bank or of the Issuing Banks,
as the case may be, under this Agreement; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents.

 

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied, telegraphed or delivered, (y)
as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), in an electronic medium and delivered as set forth in Section
9.02(b) or (z) as and to the extent expressly permitted in this Agreement,
transmitted by e-mail, provided that such e-mail shall in all cases include an
attachment (in PDF format or similar format) containing a legible signature of
the person providing such notice, if to the Borrower, at its address at 2730
Sand Hill Road, Suite 280, Menlo Park, California 94025, Attention: Jason
Holloway (and in the case of transmission by e-mail, with a copy by e-mail to
jason@gipartners.com) and a courtesy copy by U.S. mail to the attention of
Jennifer Saunders at Latham & Watkins LLP, 633 West Fifth Street, Suite 4000,
Los Angeles, CA 90071; if to any Initial Lender, at its Domestic Lending Office
or, if applicable, at the e-mail address specified opposite its name on Schedule
I hereto (and in the case of a transmission by e-mail, with a copy by U.S. mail
to its Domestic Lending Office); if to any other Lender Party, at its Domestic
Lending Office or, if applicable, at the e-mail address specified in the
Assignment and Acceptance pursuant to which it became a Lender Party (and in the
case of a transmission by e-mail, with a copy by U.S. mail to its Domestic
Lending Office); if to the Initial Issuing Bank, at its addresses at Two Penns
Way, New Castle, Delaware 19720, Attention: Anitra Lawrence, Bank Loan
Syndications Department, and 390 Greenwich Street, New York, NY 10013,
Attention: Blake Gronich, Bank Loan Syndications Department, or, if applicable,
by e-mail to anitra.j.lawrence@citigroup.com and blake.r.gronich@citigroup.com
(and in the case of a transmission by e-mail, with a copy by U.S. mail to each
of the aforementioned addresses); and if to the Administrative Agent, at its
address at Two Penns Way, New Castle, Delaware 19720, Attention: Anitra
Lawrence, Bank Loan Syndications Department, or, if applicable, by e-mail to
anitra.j.lawrence@citigroup.com (and in the case of a transmission by e-mail,
with a copy by U.S. mail to the aforementioned address) or, as to the Borrower
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

 

(b) So long as CNAI is the Administrative Agent, materials required to be
delivered pursuant to Section 5.03(a), (b), (c) and (g) shall be delivered to
the Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lender Parties by e-mail at

 

79



--------------------------------------------------------------------------------

oploanswebadmin@citigroup.com. The Borrower agrees that the Administrative Agent
may make such materials, as well as any other written information, documents,
instruments and other material relating to the Borrower, any Loan Party, any of
their Subsidiaries or any other materials or matters relating to this Agreement,
the Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lender Parties by posting such notices on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.

 

(c) Each Lender Party agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender Party for purposes of this Agreement, provided
that if requested by any Lender Party, the Administrative Agent shall deliver a
copy of the Communications to such Lender Party by e-mail or telecopier. Each
Lender Party agrees (i) to notify the Administrative Agent in writing of such
Lender Party’s e-mail address to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender Party becomes a party to this Agreement (and from time to time thereafter
to ensure that the Administrative Agent has on record an effective e-mail
address for such Lender Party) and (ii) that any Notice may be sent to such
e-mail address.

 

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.04. Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) the reasonable
fees and expenses of counsel for such Agent with respect thereto (subject to the
terms of the Fee Letter with respect to counsel fees incurred by the
Administrative Agent through the Closing Date) with respect to advising such
Agent as to its rights and responsibilities (including, without limitation, with
respect to reviewing and advising on any matters required to be completed by the
Loan Parties on a post-closing basis), or the perfection, protection or
preservation of rights or interests, under the Loan Documents, with respect to
negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for such Agent with respect to the preparation, execution, delivery and review
of any documents and instruments at any time delivered pursuant to Section
5.01(j)) and (ii) all reasonable out-of-pocket costs and expenses of the
Administrative Agent and each Lender Party in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of the Loan
Documents, whether in any

 

80



--------------------------------------------------------------------------------

action, suit or litigation, or any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally (including, without limitation,
the reasonable fees and expenses of counsel for such Agent and each Lender Party
with respect thereto).

 

(b) Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated thereby or (ii) the actual or alleged presence of
Hazardous Materials on any property of any Loan Party or any of its Subsidiaries
or any Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

 

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

 

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

 

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

 

81



--------------------------------------------------------------------------------

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Agent,
such Lender Party or such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations of the
Borrower or such Loan Party now or hereafter existing under the Loan Documents,
irrespective of whether such Agent or such Lender Party shall have made any
demand under this Agreement or such Note or Notes and although such obligations
may be unmatured. The Administrative Agent and each Lender Party agrees promptly
to notify the Borrower or such Loan Party after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender Party and their respective Affiliates under
this Section 9.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Agent, such Lender Party
and their respective Affiliates may have.

 

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Administrative Agent shall have been notified by each
Initial Lender and each Initial Issuing Bank that such Initial Lender or such
Initial Issuing Bank, as the case may be, has executed it and thereafter shall
be binding upon and inure to the benefit of the Borrower, the Guarantors named
on the signature pages hereto and the Administrative Agent and each Lender Party
and their respective successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lender Parties.

 

SECTION 9.07. Assignments and Participations; Replacement Notes. (a) Each Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or Commitments, the Advances owing to it and the Note
or Notes held by it); provided, however, that (i) each such assignment shall be
of a uniform, and not a varying, percentage of all rights and obligations under
and in respect of one or more of the Facilities, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or a Fund Affiliate of any Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 under each
Facility or an integral multiple of $1,000,000 in excess thereof (or such lesser
amount as shall be approved by the Administrative Agent and, so long as no
Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower), (iii) each such assignment shall be to an
Eligible Assignee, (iv) no such assignments shall be permitted (A) until the
Administrative Agent shall have notified the Lender Parties that syndication of
the Commitments hereunder has been completed, without the consent of the
Administrative Agent, and (B) at any other time without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and (v)
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, a processing and recordation fee of
$3,500.

 

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and,

 

82



--------------------------------------------------------------------------------

to the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender or Issuing Bank, as the case may be, hereunder and (ii) the Lender or
Issuing Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.10,
2.12, 7.06, 8.05 and 9.04 to the extent any claim thereunder relates to an event
arising prior to such assignment) and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all of
the remaining portion of an assigning Lender’s or Issuing Bank’s rights and
obligations under this Agreement, such Lender or Issuing Bank shall cease to be
a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender Party or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender or Issuing
Bank, as the case may be.

 

(d) The Administrative Agent on behalf of Borrower shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lender Parties and the Commitment under each Facility of, and
principal amount of the Advances owing under each Facility to, each Lender Party
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lender Parties may treat each Person
whose name is recorded in the Register as a Lender Party hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or the Administrative Agent or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent. In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the

 

83



--------------------------------------------------------------------------------

Borrower, at its own expense, shall, if requested by the applicable Lender,
execute and deliver to the Administrative Agent in exchange for the surrendered
Note or Notes a new Note to the order of such Eligible Assignee in an amount
equal to the Commitment assumed by it under each Facility pursuant to such
Assignment and Acceptance and, if any assigning Lender has retained a Commitment
hereunder under such Facility, a new Note to the order of such assigning Lender
in an amount equal to the Commitment retained by it hereunder. Such new Note or
Notes, if any, shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Note or Notes, shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of Exhibit A hereto.

 

(f) Each Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) except in the case of
an assignment to a Person that immediately prior to such assignment was an
Issuing Bank or an assignment of all of an Issuing Bank’s rights and obligations
under this Agreement, the amount of the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Lender of all or a portion of its
Revolving Credit Commitment to the same Eligible Assignee.

 

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Administrative Agent and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, and (vi)
if, at the time of such sale, such Lender Party was entitled to payments under
Section 2.12(a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to such participant on such date, provided that such
participant complies with the requirements of Section 2.12(e) as if it were a
Lender.

 

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

 

84



--------------------------------------------------------------------------------

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

(j) Upon notice to the Borrower from the Administrative Agent or any Lender of
the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

 

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

 

SECTION 9.09. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

 

SECTION 9.10. Confidentiality. Neither the Administrative Agent nor any Lender
Party shall disclose any Confidential Information to any Person without the
consent of the Borrower, other than (a) to such Administrative Agent’s or such
Lender Party’s Affiliates and their officers, directors, employees, agents and
advisors and to actual or prospective Eligible Assignees and participants, and
then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process, (c) as requested or required by any state,
Federal or foreign authority or examiner regulating such Lender Party and (d) to
any rating agency when required by it, provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender Party.

 

85



--------------------------------------------------------------------------------

SECTION 9.11. Patriot Act Notification. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. The
Parent Guarantor and the Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

 

SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

SECTION 9.13. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 9.14. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

[Balance of page intentionally left blank]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:    

DIGITAL REALTY TRUST, L.P.

   

By:

 

DIGITAL REALTY TRUST, INC., its sole general partner

       

By

 

/s/ A. William Stein

--------------------------------------------------------------------------------

       

Name:

 

A. William Stein

       

Title:

 

Chief Financial Officer

           

and Chief Investment Officer

GUARANTORS:    

DIGITAL REALTY TRUST, INC.

       

By

 

/s/ A. William Stein

--------------------------------------------------------------------------------

       

Name:

 

A. William Stein

       

Title:

 

Chief Financial Officer

           

and Chief Investment Officer

   

DIGITAL SERVICES, INC.

       

By

 

/s/ A. William Stein

--------------------------------------------------------------------------------

       

Name:

 

A. William Stein

       

Title:

 

Authorized Signatory

 

Signature Page



--------------------------------------------------------------------------------

GLOBAL ASML, LLC

By:

 

DIGITAL REALTY TRUST, L.P.,

   

its member and manager

   

By:

 

DIGITAL REALTY TRUST, INC., its

       

Sole general partner

By

 

/s/ A. William Stein

--------------------------------------------------------------------------------

Name:

 

A. William Stein

Title:

 

Chief Financial Officer

   

and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

GLOBAL LAFAYETTE STREET

HOLDING COMPANY, LLC

By:

 

DIGITAL REALTY TRUST, L.P.,

   

its member and manager

   

By:

 

DIGITAL REALTY TRUST, INC., its

       

Sole general partner

By

 

/s/ A. William Stein

--------------------------------------------------------------------------------

Name:

 

A. William Stein

Title:

 

Chief Financial Officer

   

and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

GLOBAL LAFAYETTE STREET, LLC

By:

 

DIGITAL REALTY TRUST, L.P.,

   

its member and manager

   

By:

 

DIGITAL REALTY TRUST, INC., its

       

Sole general partner

By

 

/s/ A. William Stein

--------------------------------------------------------------------------------

Name:

 

A. William Stein

Title:

 

Chief Financial Officer

   

and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

GIP FAIRMONT HOLDING COMPANY, LLC

By:

 

DIGITAL REALTY TRUST, L.P.,

   

its member and manager

   

By:

 

DIGITAL REALTY TRUST, INC., its

       

Sole general partner

By

 

/s/ A. William Stein

--------------------------------------------------------------------------------

Name:

 

A. William Stein

Title:

 

Chief Financial Officer

   

and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

GIP FAIRMONT, LLC

By:

 

DIGITAL REALTY TRUST, L.P.,

   

its member and manager

   

By:

 

DIGITAL REALTY TRUST, INC., its

       

Sole general partner

By

 

/s/ A. William Stein

--------------------------------------------------------------------------------

Name:

 

A. William Stein

Title:

 

Chief Financial Officer

   

and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

 

GLOBAL INNOVATIONS SUNSHINE HOLDINGS LLC

By:

  DIGITAL REALTY TRUST, L.P.,     its member and manager    

By:

  DIGITAL REALTY TRUST, INC., its         Sole general partner

By

 

/s/ A. William Stein

--------------------------------------------------------------------------------

Name:

  A. William Stein

Title:

  Chief Financial Officer     and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

 

                                                               ADMINISTRATIVE
AGENT, SWING LINE BANK AND INITIAL LENDER:

 

CITICORP NORTH AMERICA, INC.

By

 

/s/ David Boutin

--------------------------------------------------------------------------------

Name:

  David Boutin

Title:

  Vice President

 

 

            INITIAL ISSUING BANK:

 

CITIBANK, N.A.

By

 

/s/ David Boutin

--------------------------------------------------------------------------------

Name:

  David Boutin

Title:

  Vice President

 

Signature Page



--------------------------------------------------------------------------------

INITIAL LENDERS:

MERRILL LYNCH CAPITAL CORPORATION

By

 

/s/ Stephen B. Pacas

--------------------------------------------------------------------------------

Name:

 

Stephen B. Pacas

Title:

 

Vice President

 

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By

 

/s/ Allison M. Gauthier

--------------------------------------------------------------------------------

Name:

 

Allison M. Gauthier

Title:

 

Senior Vice President

 

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

By

 

/s/ Jane E. McGrath

--------------------------------------------------------------------------------

Name:

 

Jane E. McGrath

Title:

 

Vice President

 

Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By

 

/s/ Gordon MacArthur

--------------------------------------------------------------------------------

Name:

  Gordon MacArthur

Title:

  Authorized Signatory

 

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, ACTING

THROUGH ITS CAYMAN ISLANDS BRANCH

By

 

/s/ Bill O’Daly

--------------------------------------------------------------------------------

Name:

 

Bill O’Daly

Title:

 

Director

By

 

/s/ Cassandra Droogan

--------------------------------------------------------------------------------

Name:

 

Cassandra Droogan

Title:

 

Associate

 

Signature Page



--------------------------------------------------------------------------------

UBS SECURITIES LLC

By

 

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

Name:

 

Wilfred V. Saint

Title:

 

Director, Banking Products Service, US

By

 

/s/ Doris Mesa

--------------------------------------------------------------------------------

Name:

 

Doris Mesa

Title:

 

Associate Director,

   

Banking Products Services, US

 

Signature Page